Exhibit 10.1

SUBLEASE AGREEMENT

﻿

﻿

﻿

﻿

for

﻿

﻿

﻿

﻿

OLD DALLAS LIBRARY BUILDING

﻿

at

﻿

1954 Commerce Street, Dallas, Texas 75201

﻿

 

 

 



--------------------------------------------------------------------------------

 

 

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (this “Lease”) is entered into to be effective as
of  December 30, 2016 (the “Effective Date”), between 1914 COMMERCE LEASING LLC,
a Texas limited liability company (“Landlord”), whose address is c/o 1914
Commerce GM, Inc., 1800 Valley View Lane, Ste. 300, Farmers Branch, TX 75234,
and The Dallas Morning News, Inc., a Delaware corporation (“Tenant”), whose
address until the Commencement Date (as hereinafter defined) is 508 Young
Street, Dallas, Texas 75202, and whose address thereafter will be that of the
Premises (as hereinafter defined).

RECITALS:

WHEREAS, Owner is the owner of that certain Land and Building located at 1954
Commerce Street, Dallas, Texas 75201;

WHEREAS, prior to the execution of this Lease, Owner leased the Land, the
Building and the Statler Building to Landlord pursuant to that certain Master
Lease Agreement, by and between Owner, as landlord, and Landlord, as tenant,
(the “Master Lease”); and

WHEREAS, Landlord has agreed to lease to Tenant, and Tenant has agreed to lease
from Landlord, the Premises, together with certain parking rights as set forth
herein, including parking rights in the Statler Building.

W I T N E S S E T H:

1. Definitions and Certain Basic Provisions.  The following capitalized terms
shall have the meaning indicated for purposes of this Lease:

(a) “Base Rental” means the amounts shown on Exhibit H attached hereto and made
a part hereof.

(b) “Base Year” means the calendar year 2018.

(c) “Basic Costs” shall have the meaning set forth in Exhibit I attached hereto
and made a part hereof.

(d) “Building” means Landlord’s property known as the Old Dallas Library
Building located at 1954 Commerce Street, Dallas, Texas, 75201, on the Land. 

(e) “Commencement Date” means the earlier of (i) the date of completion by
Tenant of Tenant’s Work (as such term is defined in Exhibit D attached hereto)
and the occupancy of the Premises by Tenant, or (ii) the date that is sixty-one
 (61) days following the substantial completion by Landlord of all of Landlord’s
Work (as such term is defined in Exhibit D attached hereto) and delivery of the
Premises to Tenant (subject to adjustment as provided in Exhibit D attached
hereto).

(f) “Effective Date” shall have the meaning set forth in the initial paragraph
of this Lease.



 

SUBLEASE AGREEMENTPage 1

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

(g) “Historic Tax Credits” means the tax credit allowable pursuant to Section 47
of the Internal Revenue Code for qualified rehabilitation expenditures, as such
term is defined in Section 47(c)(2) of the Internal Revenue Code, incurred in
connection with the “certified rehabilitation” of a “certified historic
structure.”

(h) “Land” means the property being described or shown on Exhibit A attached
hereto.

(i) “Landlord” means 1914 Commerce Leasing, LLC, a Texas limited liability
company.

(j) “Lease Term” means the Original Term and any properly exercised Renewal
Term.

(k) “Master Lease” means that certain Master Lease Agreement by and between
Commerce Statler Development, LLC, a Texas limited liability company, and
Landlord, dated as of November 17, 2015, a Memorandum of which is filed and
recorded in the Official Public Records of Dallas County, Texas.

(l) “Original Term” means the period commencing on the Commencement Date and
continuing for sixteen (16) years after the Commencement Date; provided that if
the Commencement Date is a date other than the first day of a calendar month,
the Original Term shall be extended by the number of days remaining in the
calendar month in which the Commencement Date occurs.

(m) “Owner” means Commerce Statler Development LLC, a Texas limited liability
company.

(n) “Premises” means the leased premises located in the Building and being
conclusively deemed to contain 92,237 rentable square feet of space, as shown on
the floor plan attached as Exhibit B hereto.

(o) “Project” means, collectively, the Complex and the adjacent Statler
Building.

(p) “Renewal Terms” means two (2) five-year renewal terms, subject to and as
described in Exhibit G attached hereto and made a part hereof.

(q) “Security Deposit”:  N/A (none required).

(r) “State Tax Credits” means the Texas Historic Preservation Tax Credits
available under Texas Administrative Code, Title 13 Cultural Resources, Part II
Texas Historical Commission, Section 171.901, et seq., and commonly known as the
“Texas Historic Preservation Tax Credit Program.”

(s) “Statler Building” means, collectively, that certain building located at
1914 Commerce Street in Dallas, Texas and situated on the Land adjacent to the
Premises.

(t) “Tenant’s Broker” means CBRE, Inc.

2. Lease and Demise.  Subject to the terms and conditions hereinafter set forth,
and each in consideration of the duties, covenants, and obligations of the other
hereunder, Landlord does hereby lease



 

SUBLEASE AGREEMENTPage 2

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

to Tenant, and Tenant does hereby lease from Landlord, the Premises, together
with certain parking rights as set forth herein, including parking rights in the
Statler Building.

3. Term.  Subject to the terms and conditions set forth herein, this Lease shall
continue in force for the Lease Term.  If Tenant’s Work (as such term is defined
in the Work Letter attached hereto as Exhibit D) in the Premises has not been
substantially completed by Tenant’s General Contractor (as such term is defined
in the Work Letter) on or before the Commencement Date, Landlord shall not be
liable for any costs, claims, damages, or liabilities incurred by Tenant as a
result thereof, and the Lease Term and the obligations of Tenant hereunder shall
nonetheless commence and continue in full force and effect.

4. Use.  The Premises are to be used and occupied by Tenant solely for general
office purposes and a digital news room, and uses ancillary thereto, and for no
other purpose or use without the prior written consent of Landlord; in
particular, Tenant acknowledges and agrees that it shall not use all or any part
of the Premises for the printing of newspapers.  At no time shall the Tenant
make or permit to be made any use of the Premises or any part thereof which
would violate any of the local, state of federal laws applicable to the Tenant,
the Premises or the Building or any presently recorded instruments that would
affect the Premises (provided that Landlord represents and warrants to Tenant
that no such instruments will prohibit Tenant from using the Premises and the
Complex for the uses permitted herein).  Tenant shall have the right to access
the Premises and the Complex on a twenty-four (24) hour per day, seven (7) day
per week basis; notwithstanding the foregoing, however, Tenant acknowledges and
agrees that any interruptions to such access right shall be subject to the
provisions set forth in Paragraph 9 of this Lease.  Without limiting any of the
foregoing, Tenant shall be entitled to maintain within the Premises a test
kitchen and a fitness facility with locker rooms/showers.

5. Base Rental.    

(a) From and after the Commencement Date, Tenant shall pay to Landlord, without
any set off or deduction whatsoever except as otherwise expressly provided in
this Lease, the Base Rental.  Tenant shall also pay, as additional rent, Excess
Basic Costs (hereinafter defined) and all other sums of money that become due
and payable by Tenant to Landlord under this Lease (Base Rental, any adjustment
thereto pursuant to Exhibit H attached hereto, Excess Basic Costs and all other
sums of money due and payable by Tenant to Landlord under this Lease are
sometimes hereinafter collectively called “rent”).  Tenant shall also pay with
each Base Rental payment the amount of any sales taxes assessed against
rent.  The annual Base Rental, as adjusted each year during the Lease Term
pursuant to Exhibit H attached hereto, shall be due and payable in advance in
twelve (12) equal installments on the first (1st) day of each calendar month
during the Lease Term and any extensions or renewals thereof, and Tenant hereby
agrees to pay Base Rental to Landlord at Landlord’s address provided herein (or
such other address as may be designated by Landlord in writing from time to
time) monthly, in advance, and without demand except as otherwise expressly
provided in this Lease. If the Lease Term commences on a day other than the
first (1st) day of a month, then the first installment of Base Rental as
adjusted pursuant hereto shall be prorated, based on thirty (30) days per month,
and such installment so prorated shall be paid in advance on the Commencement
Date.

(b) If Tenant fails to pay any regular monthly installment of rent by the tenth
(10th) day of the month in which the installment is due, or any other amount
constituting rent within ten (10) days after the due date therefor, there shall
be added to such unpaid amount a late charge of five percent (5%) of the
installment or amount due in order to compensate Landlord for the extra
administrative expenses incurred; provided, however, that no such late charge
shall be imposed on the first two delinquent payment in any calendar year. 



 

SUBLEASE AGREEMENTPage 3

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

6. Excess Basic Costs. 

(a) In addition to Base Rental, commencing January 1, 2019, Tenant shall pay
Basic Costs in excess of the Basic Costs for the Base Year (“Excess Basic
Costs”).  Prior to January 1 of each calendar year during the Lease Term
following the Base Year, Landlord shall provide an estimate of Excess Basic
Costs for the forthcoming calendar year. Together with Tenant’s monthly payments
of Base Rental during such forthcoming calendar year, Tenant shall also pay
one-twelfth (1/12) of the amount of such forthcoming year’s reasonably estimated
Excess Basic Costs, if any; provided, that in no event shall Base Rental be less
than the amount specified in Exhibit H attached hereto.

(b) As soon as practicable following the Base Year (but in no event later than
May 1, 2019), Landlord shall furnish to Tenant a statement of Landlord’s actual
Basic Costs for the Base Year, and as soon as practicable during each other
calendar year of the Lease Term (but in no event later than May 1 of each such
year), Landlord shall furnish to Tenant a statement of Landlord’s actual Excess
Basic Costs for the previous calendar year or partial calendar year, if
applicable (each a “Statement”).  If actual Excess Basic Costs are greater than
Landlord’s estimate thereof, a lump sum payment (which payment shall be deemed a
payment of rent hereunder for all purposes) will be made from Tenant to Landlord
within thirty (30) days of the delivery of such statement equal to the amount by
which actual Excess Basic Costs exceeded Landlord’s estimate thereof.  If actual
Excess Basic Costs are less than Landlord’s estimate thereof, Landlord shall
promptly after delivery of such Statement credit such overpaid amount against
the rent installment due in the immediately succeeding month, or, at the end of
the Lease Term, Landlord shall promptly refund such overpaid amount to
Tenant.  The effect of this reconciliation credit or payment, as applicable, is
that Tenant will pay during the Lease Term all of the Excess Basic Costs from
and after January 1, 2019, and no more.  Notwithstanding anything to the
contrary set forth herein, Landlord agrees that Tenant shall have no obligation
to pay any Excess Basic Costs not billed by Landlord within eighteen (18) months
after the end of the year to which such Basic Costs were incurred. 

(c) Notwithstanding anything to the contrary set forth herein or in the Lease,
for purposes of computing Tenant’s Excess Basic Costs, the actual Controllable
Basic Costs (hereinafter defined) for the first full calendar year following the
Base Year shall not increase by more than six percent (6%) over the actual
Controllable Basic Costs for the Base Year.  Thereafter, the actual Controllable
Basic Costs for any calendar year shall not increase by more than six
percent (6%) over the actual Controllable Basic Costs for the prior calendar
year on a cumulative and compounding basis.  In other words, actual Controllable
Basic Costs for the calendar year following the Base Year (i.e., for calendar
year 2019) shall not exceed one hundred six percent (106%) of actual
Controllable Basic Costs for the Base Year, and actual Controllable Basic Costs
for calendar year 2020 shall not exceed one hundred six percent (106%) of actual
Controllable Basic Costs for calendar year 2019. For purposes of this Lease,
“Controllable Basic Costs” shall mean all Basic Costs other than utility
expenses, insurance premiums and real estate taxes.

(d) Tenant shall have the right, upon twenty (20) business days’ notice, which
right shall be exercisable not more than once in any calendar year (and not more
than once with respect to any calendar year inspected), and which notice shall
be given not later than one hundred eighty (180) days after Tenant’s receipt of
a Statement, to inspect Landlord’s books and records applicable to Excess Basic
Costs for one or more of the prior three calendar years, during regular



 

SUBLEASE AGREEMENTPage 4

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

business hours and on normal working days at the office of Landlord in Dallas,
Texas.  Tenant agrees that any information obtained during an inspection by
Tenant of Landlord’s books of account and records shall be kept in confidence by
Tenant and its agents and employees and shall not be disclosed to any other
parties, except to Tenant’s agents, employees, attorneys, accountants and other
consultants, and except as required by applicable law or governmental process
(including any subpoena).  Any auditor retained by Tenant to inspect Landlord’s
books of account and records must be a certified public accounting firm or real
estate advisory firm, which firm in each case (i) is of recognized national or
regional standing, and (ii) shall not provide the audit services to Tenant on a
contingency fee basis.  If Tenant’s inspection establishes that Tenant overpaid
Excess Basic Costs, Landlord shall refund such excess to Tenant within thirty
(30) days after Landlord’s receipt of an invoice for the same unless Landlord,
in good faith, contests the results of such inspection (in which event such
excess, if any, shall be refunded within thirty (30) days after resolution of
such contest) or, at Tenant’s election, Tenant may offset the amount of the
overpayment (but not before Landlord’s contest of the results of the inspection,
if any, has been resolved) against Base Rental becoming due.  Likewise, if such
inspection establishes that Tenant underpaid Excess Basic Costs, Tenant shall
pay such deficiency to Landlord within thirty (30) days after receipt of the
results of the inspection.  Any such inspection by Tenant shall be at Tenant’s
sole cost and expense; provided, however, if any such inspection discloses that
Landlord charged Tenant in excess of five percent (5%) more than properly
chargeable to Tenant, then Landlord, within thirty (30) days after its receipt
of paid invoices therefor from Tenant, shall reimburse Tenant for the reasonable
amounts paid by Tenant to third parties in connection with such inspection by
Tenant, not to exceed $5,000.00.  In no event shall Tenant be permitted to
examine Landlord’s records or to dispute any Statement of Excess Basic Costs
unless Tenant has paid and continues to pay all rent when due; provided,
however, that the foregoing shall not be construed to bar such examination if
Tenant’s discontinuation in the payment of rent is based upon Tenant’s exercise
of a right of offset expressly granted to Tenant in this Lease.

7. Leasehold Improvements.  Tenant shall submit to Landlord for approval full
definitive plans and specifications for all of Tenant’s Work to be constructed
or installed in the Premises by Tenant’s General Contractor, including but not
limited to, all architectural, electrical and mechanical plans, room finish
schedules, millwork detail, and air conditioning layout drawings, all in
accordance with the terms and provisions of the Work Letter attached hereto as
Exhibit D.  The Work Letter sets forth certain dates by which plans and
specifications for Tenant’s Work must be prepared, reviewed and approved.

8. Acceptance of Premises and Building By Tenant.  Subject to (a) Landlord’s
obligations regarding Landlord’s performance of its obligations under Exhibit D
attached hereto, and (b) any latent defects, the taking of possession of the
Premises by Tenant shall be conclusive evidence (i) that Tenant accepts the
Premises as suitable for the purposes for which the same are leased, (ii) that
Tenant accepts the Building and each and every part and appurtenance thereof as
being in a good and satisfactory condition, and (iii) that Landlord has fully
complied with Landlord’s obligations contained in this Lease with respect to the
construction of the Complex and the improvements therein and thereto (provided
that the foregoing shall not relieve Landlord from any of its express repair,
maintenance, restoration or other obligations under this Lease).

9. Services to Be Furnished By Landlord.  Landlord shall furnish the following
services (the “Landlord Services”), such services to be provided at all times
during the Lease Term (i.e. 24 hours per day, 7 days per week) and at a level
substantially similar to that provided in Class A multi-tenant office buildings
in the Dallas Central Business District (unless otherwise specified):



 

SUBLEASE AGREEMENTPage 5

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

(a) Hot and cold water at those points of supply provided for the Building,
sanitary sewer, and central heat and air conditioning (on a twenty-four (24)
hour per day, seven (7) day per week basis) in season (“HVAC
Services”).  Notwithstanding the foregoing, Tenant shall be entitled to install
a supplemental HVAC system and/or one or more supplemental HVAC units in the
Premises, at Tenant’s sole cost and expense, subject to the provisions of
Paragraph 17 below.

(b) Routine cleaning, maintenance, repairs and electric lighting service for the
Complex, including cleaning and maintenance of all sidewalks, walkways,
driveways, parking facilities, and landscaping in the common areas.

(c) All Building standard fluorescent and incandescent bulb replacement in the
Complex.

(d) Security services to the Complex (subject to the following provisions of
this Paragraph 9).

(e) Electric current to the Premises of six (6) watts per rentable square foot
thereof (five (5) watts per rentable square foot for power (connected load) and
one (1) watt per rentable square foot for lighting);

(f) Passenger elevators providing ingress to and egress from all floors within
the Premises and, to the extent applicable, the parking facilities.  Landlord
shall ensure that all elevators included in Base Building Improvements remain
operational at all times during the Lease Term (subject only to unavailability
for reasonable periods as required for repair or maintenance, provided that at
least one passenger elevator shall remain available during such periods).

(g) Janitorial cleaning service to the Premises, five (5) days per week,
including garbage removal and window washing (which window washing shall be
effected no less often than once per year for the interior window washing and
twice per year for washing the exterior of the windows), however in any event
such janitorial services shall include those janitorial specifications set forth
on Exhibit K attached hereto.  Tenant reserves the right to perform its own
janitorial services within the Premises, in which event Landlord thereafter
shall have no further obligation under this Lease to provide any such services
unless Tenant subsequently requests in writing that Landlord resume providing
such services; provided, that (i) during any period in which Tenant has elected
to perform such services, Base Rental shall be reduced by the cost savings
realized by Landlord as a result thereof (which costs shall also be excluded
from Basic Costs), (ii) Tenant shall be responsible for the performance such
services for at least twelve (12) months before requesting that Landlord resume
providing such services, and (iii) Landlord shall not be required to resume the
performance of any such services more than once in any five year period unless
performance issues had originally prompted Tenant to elect to perform such
services for itself. 

(h) Electric lighting for all common areas.

(i) Access to the Premises and all parking facilities on a 24-hour-per-day,
7-day-per-week, basis.

(j) As part of the overall security for the Complex and the adjacent hotel,
Landlord shall provide a dedicated twenty-four (24) hours per day / seven (7)
days per week manned



 

SUBLEASE AGREEMENTPage 6

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

security guard for the Premises and the Complex, manned at all times by at least
one (1) qualified security professional or off-duty law enforcement officer,
which security personnel will not be shared with the adjacent hotel or any other
property. The security guards shall be available as necessary to escort Tenant’s
employees to their parking spaces or surrounding locations.  The expenses
associated with such security shall be included as a part of Basic Costs;
notwithstanding the foregoing, however, Tenant reserves the right to perform its
own security services within the Premises and Complex, in which event Landlord
thereafter shall have no further obligation under this Lease to provide any such
services unless Tenant subsequently requests in writing that Landlord resume
providing such services; provided, that (i) during any period in which Tenant
has elected to perform such services, Base Rental shall be reduced by the cost
savings realized by Landlord as a result thereof (which cost savings have been
stipulated by the parties to be $180,000 annually for purposes of computing such
Base Rental reduction), which costs shall also be excluded from Basic Costs,
(ii) Tenant shall be responsible for the performance such services for at least
twelve (12) months before requesting that Landlord resume providing such
services, and (iii) Landlord shall not be required to resume the performance of
any such services more than once in any five year period unless performance
issues had originally prompted Tenant to elect to perform such services for
itself.  Subject to Landlord’s compliance with the foregoing, Landlord shall not
be liable to Tenant, and Tenant hereby waives any claim against Landlord for
(i) any unauthorized or criminal entry of third parties into the Premises or
Complex, (ii) any damage to persons or property, or (iii) any loss of property
in and about the Premises or Complex from an unauthorized or criminal acts of
third parties, regardless of any action, inaction, failure, breakdown or
insufficiency of security (unless resulting from the gross negligence or willful
misconduct of Landlord or its principals, officers, directors, employees or
agents).  Notwithstanding the foregoing, Tenant shall be entitled to install in
the Premises a separate security and/or access system, at Tenant’s sole cost and
expense, subject to the provisions of Section 17 below. 

For the purposes of this Lease, the term “common areas” shall include the
exterior portions of the Complex (including without limitation any exterior
structures, parking facilities, and driveways situated on the Land).

Tenant will reimburse Landlord within thirty (30) days after invoicing by
Landlord for the cost of electricity charges incurred for electric current
utilized to power all lighting and receptacles within the Premises, which
charges shall be based upon separate metering device, with no mark-up; or,
alternatively (to the extent applicable), Tenant shall pay all such charges
directly to the utility provider prior to delinquency.  To the extent that the
Premises are not separately metered for electricity, a metering device for
electricity shall be installed by Tenant’s General Contractor as a part of
Tenant’s Work, at Tenant’s expense (but subject to deduction from the Allowance,
as such term is defined in Exhibit D attached hereto).  Landlord shall be deemed
to have observed and performed the terms and conditions to be performed by
Landlord under this Lease, including those relating to the provisions of
utilities and services, if Landlord acts in accordance with any legally-mandated
directive, policy or request of a governmental or quasi-governmental authority
servicing the public interest in the fields of energy, conservation or security.

Tenant shall pay to Landlord within thirty (30) days after invoicing by Landlord
and as additional rent, the actual and reasonable costs incurred by Landlord for
providing any services requested by Tenant in addition to the Landlord Services,
to the extent Landlord agrees to provide such additional services.





 

SUBLEASE AGREEMENTPage 7

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Water, gas, electrical, and sewer services included in the foregoing Building
services will be provided through available public utilities.  Except as
otherwise expressly provided hereinafter, the failure by Landlord to any extent
to furnish these services, any cessation, malfunction, fluctuation, variation,
or interruption thereof, or any breakdown or malfunction of equipment in the
Complex resulting from causes beyond the reasonable control of Landlord shall
not render Landlord liable in any respect for damages, direct or consequential,
to either persons or property, nor be construed as an eviction of Tenant, nor
work an abatement of rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement hereof. 

Notwithstanding the foregoing, in the event any portion of the Premises is
rendered Untenantable (as defined below) as the result of Landlord’s failure to
deliver any Landlord Services (such failure, a “Service Interruption”) for any
reason (except as otherwise provided hereinafter) after written notice thereof
by Tenant to Landlord, Tenant shall be entitled to a fair abatement of rent
hereunder during the Service Interruption Abatement Period (as defined
below).  Such abatement shall be a partial abatement of rent in the proportion
that the rentable area of the portion of the Premises that is Untenantable bears
to the total rentable square footage of the Premises; provided, however, that
Tenant shall be entitled to a full abatement of rent during any Service
Interruption Abatement Period where the Service Interruption renders 50% or more
of the Premises Untenantable.  In addition to the foregoing, if the Premises, or
a substantial portion thereof, is made Untenantable for a period in excess of
one hundred eighty (180) consecutive days (or for more than 180 days in the
aggregate in any three-year period) as a result of a Service Interruption, then
Tenant (in addition to the abatement provided above, which together shall be
Tenant’s sole and exclusive remedies), shall have the right to elect to
terminate this Lease at any time during the applicable Service Interruption
Abatement Period by delivering written notice to Landlord of its election, in
which case this Lease shall terminate within ten (10) days after Landlord’s
receipt of such notice.  As used herein, (i) the term “Untenantable” shall mean
that the Service Interruption renders any portion of the Premises unfit for
reasonable occupancy such that Tenant is not reasonably able to conduct its
usual business activities therefrom, and (ii) the term “Service
Interruption Abatement Period” shall mean the period commencing (a) on the
second business day following written notice of a Service Interruption by Tenant
to Landlord if such Service Interruption is in Landlord’s reasonable control to
rectify, or was caused by the act or omission of Landlord or its employees,
agents or representatives, (b) on the fifth business day following written
notice of a Service Interruption by Tenant to Landlord if such Service
Interruption is not in Landlord’s reasonable control to rectify and was not
caused by the act or omission of Landlord or its employees, agents or
representatives, or (c) on the business day following written notice of a
Service Interruption by Tenant to Landlord if such Service Interruption occurs
within twelve (12) months of a Service Interruption relating to the failure of
same service, and ending on the date the Premises or portion thereof is no
longer rendered Untenantable by a Service Interruption.  For the avoidance of
doubt, the parties acknowledge and agree that the foregoing provisions of this
paragraph shall not be applicable to any interruption in Landlord Services that
is caused by or arises out of the negligence or willful misconduct of Tenant or
its principals, officers, directors, employees or agents. 

10. Keys and Locks.  Tenant shall be responsible, as a part of Tenant’s Work,
for causing Tenant’s General Contractor to install the Building’s interior
keylock system.  Tenant shall be entitled to control all locks or other access
devices for exterior entry into the Premises, and any keys or access cards or
other devices associated therewith, provided that Tenant shall provide to
Landlord copies of keys, cards or other access devices so as to facilitate
Landlord’s access rights under this Lease (including without limitation
Paragraph 21 below), and Tenant shall not change any access devices or install
any additional locks (or otherwise materially modify such internal keylock
system), without immediately providing Landlord means of reasonable
access.  Upon termination of this Lease, Tenant shall surrender to Landlord all
keys, cards and other access devices to the Premises (interior and exterior),
and shall give to Landlord the combinations to all locks for safes, safe
cabinets, and vault doors, if any, in the Premises.    



 

SUBLEASE AGREEMENTPage 8

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

11. Signage.  Subject to the following provisions of this Paragraph 11,
(a) Tenant shall have the right to brand the interior of the Premises, as well
as to install signage for the exterior of the Building, and (b) Tenant shall
have the right to install its historical “Rock of Truth” monument (that
currently resides on the front of the Dallas Morning News building) on the
exterior or interior of the Premises, at Tenant’s election.  All such branding
and signage (i) shall be subject to Landlord’s prior approval, which approval
shall not be unreasonably withheld, conditioned or delayed; (ii) shall be
further subject to code compliance and any required approvals from the United
States Department of the Interior, the National Park Service and the Texas
Historical Commission, and compliance with all other applicable laws (including
without limitation all applicable codes and approval requirements of the City of
Dallas); and (iii) must not adversely affect the Historic Tax Credits or the
State Tax Credits that are due to the Complex.  Landlord, through its
architects, has delivered to Tenant documentation reflecting certain specific
requirements of the United States Department of the Interior, the National Park
Service and the Texas Historical Commission relating to signage and/or interior
finish. Notwithstanding anything to the contrary contained herein, Landlord will
reasonably cooperate with Tenant in Tenant’s efforts to secure any of the
approvals required pursuant to this Section 11, as well as any necessary
approvals from the City of Dallas as may be required for Tenant to install
monument signage in the City-owned sidewalk areas adjacent to the Premises, but
Landlord shall not be required to incur any expense in connection therewith. For
the avoidance of doubt, Tenant acknowledges and agrees that, notwithstanding any
consents or approvals that Landlord may grant with respect to any of the
foregoing items, Tenant shall not be permitted to proceed with the construction
or installation of any proposed modification to, signage or branding of the
Building or the Premises until all required approvals have been obtained from
the United States Department of the Interior, the National Park Service and the
Texas Historical Commission, as applicable.  All costs for such branding and
interior or exterior signage shall be the sole responsibility of Tenant, but may
be deducted from the Allowance.  Upon the expiration of the Lease Term or
earlier termination of this Lease, Tenant shall, at its sole cost and expense,
remove all such signage and repair any damage to the Premises resulting from
such removal.

12. Maintenance and Repairs by Landlord.  Landlord shall maintain exterior walls
and windows, roof and load bearing elements and other structural elements of the
Building, the Building’s mechanical, electrical, plumbing and heating,
ventilation and air conditioning systems, and the common areas in first-class
condition and repair consistent with first-class office buildings in the Dallas
Central Business District.  Unless otherwise stipulated in this Lease, Landlord
shall not be required to make any improvements or repairs of any kind or
character on the Premises during the Lease Term. 

13. Repairs by Tenant.  With the sole exception of the repair and maintenance
obligations that are expressly the responsibility of Landlord pursuant to this
Lease, Tenant shall be responsible for all repairs, maintenance and replacements
of and to the Premises.  In addition, subject to Paragraph 34, Tenant shall
repair or replace, at Tenant’s cost and expense, any damage done to the Complex,
or any part thereof, caused by the negligence or willful misconduct of Tenant or
Tenant’s agents, employees, invitees, or visitors, and shall restore the Complex
to the same or as good a condition as it was prior to such damage.  All repairs
and replacements shall be effected in compliance with all local, state and
federal building and fire codes and other applicable laws and regulations,
including without limitation the Americans with Disabilities Act (Public Law
101‑336 (July 26, 1990)) and the Texas Architectural Barriers Act (Article 9102,
Tex. Rev. Civ. St. (1991)) (the foregoing, collectively, the “Disabilities
Acts”).  If Tenant fails to make such repairs or replacements promptly, Landlord
may, at its option, make the repairs or replacements, and Tenant shall pay the
reasonable out-of-pocket cost thereof to Landlord within thirty (30) days after
Landlord’s written demand.  Any repairs required to be made by Tenant to the
mechanical, electrical, sanitary, heating, ventilating, air conditioning or
other system of the Building shall be performed only by contractor(s) designated
by Landlord and only upon the prior written approval



 

SUBLEASE AGREEMENTPage 9

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

of Landlord as to the work to be performed and materials to be furnished in
connection therewith.  Any other repairs in or to the Building, the Complex, and
the facilities and systems thereof for which Tenant is responsible shall be
performed by Landlord at Tenant’s reasonable expense; in no event shall Landlord
require Tenant to furnish to Landlord any bond or other security in connection
with such work by Tenant.

14. Care of Premises.  Tenant shall not commit or allow any waste or damage to
be committed on any portion of the Premises, and at the termination of this
Lease, by lapse of time or otherwise, shall deliver possession of the Premises
to Landlord in as good a condition as at the Commencement Date, ordinary wear
and tear and damage by casualty excepted.  Upon any termination of this Lease,
Landlord shall have the right to reenter and resume possession of the Premises.

15. Peaceful Enjoyment.  Tenant shall be entitled to quiet enjoyment of the
Premises, and shall peacefully have, hold and enjoy the Premises without
hindrance from Landlord or any person lawfully claiming by, through or under
Landlord, provided that Tenant timely pays the rent and other sums herein
required to be paid by Tenant and timely performs all of Tenant’s covenants and
agreements herein contained.  This covenant and any and all other covenants and
agreements of Landlord contained in the Lease shall be binding upon Landlord and
its successors only with respect to breaches occurring during its or their
respective periods of ownership of Landlord’s interest hereunder (but only to
extent all such covenants or agreements have been assumed in writing by
Landlord’s successors).

16. Notice to Vacate; Holding Over.  If after expiration of the Lease Term or
earlier termination of this Lease, Tenant holds over without the prior written
consent of Landlord, such continued occupancy by Tenant shall be deemed a
tenancy-at-sufferance, and Tenant shall, throughout the entire holdover period,
pay Base Rental in an amount equal to one hundred fifty percent (150%) of the
Base Rental payable during the last month of the Lease Term, plus all other
amounts that would otherwise have been payable hereunder as rent had the Lease
Term continued through the period of such holding over by Tenant; provided,
however, that (i) the continued occupancy by Tenant during the first three (3)
months of any such holdover shall be deemed a month-to-month tenancy in an
amount equal to one hundred twenty-five percent (125%) of the Base Rental
payable during the last month of the Lease Term, and (ii) Landlord’s acceptance
of any holdover rent payment after such initial three (3) month period shall not
constitute nor imply any consent by Landlord to any such holding over by Tenant
beyond such period.  Notwithstanding the reference herein to a month-to-month
tenancy, Landlord shall not in any event be required to provide Tenant with any
form of termination notice or notice to vacate; no holding over by Tenant after
the expiration of the Lease Term, for such initial three-month period or
otherwise, shall be construed to extend the Lease Term; and in the event of any
unauthorized holding over beyond such initial three (3) month period, and
provided that Landlord has leased all or part of the Premises and provides
Tenant with written notice thereof giving Tenant at least three months to vacate
prior to incurring any liability, Tenant shall indemnify, defend and hold
Landlord harmless from and against all damages resulting from any such holdover
(Landlord waiving, however, any right to recover consequential damages which may
accrue during the first three (3) months of any such holdover period). 

17. Alterations, Additions, and Improvements. 

(a) Tenant shall not make or allow to be made any alterations or physical
additions in or to the Premises or Building (such as changes or alterations that
would affect the interior or exterior of the Building, window treatments, paint,
surface texture, awnings or light fixtures) without first obtaining the written
consent of Landlord in each such instance, which consent shall not be
unreasonably withheld, conditioned or delayed (except as otherwise expressly
provided hereinafter). Landlord’s consent right hereunder shall include, without
limitation, the right to approve Tenant’s proposed plans and specifications
relating to such proposed alterations or



 

SUBLEASE AGREEMENTPage 10

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

physical additions, which approval shall not be unreasonably withheld,
conditioned or delayed.  Withholding of Landlord’s consent will be deemed
reasonable if Landlord reasonably believes any such alterations or changes to
the Premises or Building could cause the Building to not be in compliance with
the standards required for the Building to maintain its Part 3 Certification
from the United States Department of the Interior, National Park Service. 
Tenant agrees to indemnify Landlord and hold Landlord harmless against any loss,
liability, claim, or damage resulting from any work done by Tenant in or to the
Premises.  Any and all alterations, physical additions, or improvements, when
made to the Premises by Tenant, shall be done in a good and workmanlike manner,
lien-free and in accordance with all applicable laws, codes, regulations, and
requirements and shall at once become the property of Landlord.  Notwithstanding
any other provision in this Lease, Landlord’s consent shall not be required for
any alteration or improvement that (i) will not adversely affect the structural
elements of the Building or the Building’s major systems, and (ii) will not
cause the Building to not be in compliance with the standards required for the
Building to maintain its Part 3 Certification from the United States Department
of the Interior, National Park Service.

(b) Subject to Landlord’s right to approve Tenant’s proposed plans and
specifications, which approval shall not be unreasonably withheld, conditioned
or delayed, Tenant shall have the right to install a custom staircase within the
Premises, at Tenant’s sole cost and expense, provided such custom staircase
complies with all applicable laws, codes and regulations, and with Landlord’s
structural requirements for the affected floors.  If Tenant installs such
staircase, Tenant shall be responsible for removing the same when Tenant vacates
the Premises at the end of the Lease Term and for restoring the area to its
prior condition.

(c) Subject to Landlord’s right to approve Tenant’s proposed plans and
specifications, which approval shall not be unreasonably withheld, conditioned
or delayed, Tenant shall have the right (i) to use the existing
structurally-prepared rooftop patio (1,918 square feet); provided, that if
Tenant elects to use such space, Tenant shall, at its sole cost and expense,
install a decking finish which complies with all applicable laws, codes and
regulations (with the costs associated therewith to be deducted from the
Allowance); and (ii) to finish out all or any portion of the remainder of the
roof area, at Tenant’s sole cost and in compliance with all applicable laws,
codes and regulations; provided, that such remainder of the roof area is not, as
of the Effective Date, structurally prepared, such that Tenant, if it elects to
finish out all or any part of such area, must also cause the same to be
structurally prepared, at Tenant’s sole cost and in compliance with all
applicable laws, codes and regulations.  Any such roof-top area improved by
Tenant in accordance herewith, and Tenant’s use thereof, shall be subject to all
of the terms and conditions set forth in this Lease (including without
limitation Tenant’s maintenance obligations under Paragraph 13), other than
those pertaining to the payment of rent.  With respect to any such construction
by Tenant, (A) Tenant shall consult with a structural engineer of Landlord’s
choice and/or Landlord’s roofing contractor to insure that neither the integrity
of the roof of the Premises, nor Landlord’s roof warranty, shall be negatively
affected by the placement and installation of any of the foregoing roof-top
improvements; (B) any and all roof penetrations must be performed by Landlord’s
roofing contractor; and (C) any structural and/or roof damage caused by the
installation, use, operation or maintenance of any of the foregoing roof-top
improvements shall be promptly repaired at Tenant’s sole cost and expense.  For
the avoidance of doubt, the parties acknowledge and agree that the rooftop
areas, including the patio, shall be considered and treated as rentable square
feet within the Premises but shall not be included in the calculation of rent or
the Allowance.



 

SUBLEASE AGREEMENTPage 11

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

(d) Notwithstanding any consents or approvals that Landlord may grant pursuant
to this Lease (including without limitation pursuant to the foregoing provisions
of this Paragraph 17), Tenant acknowledges and agrees that it shall not be
permitted to proceed with the construction or installation of any proposed
modification to the Building or the Premises (including without limitation
Tenant’s Work) until all required approvals have been obtained from the United
States Department of the Interior, the National Park Service and the Texas
Historical Commission, as applicable.  Notwithstanding anything to the contrary
contained herein, (i) Landlord will reasonably cooperate with Tenant in Tenant’s
efforts to secure any such necessary approvals, but Landlord shall not be
required to incur any expense in connection therewith, and (ii) Tenant shall be
entitled to rely on any required approvals obtained from the United States
Department of the Interior, the National Park Service and the Texas Historical
Commission in connection with any construction in or about, or modification to,
the Building or the Premises (including without limitation Tenant’s Work), and
provided that the work done by Tenant is performed in accordance with such
required approvals, Tenant shall have no liability for any costs or damages
(including the costs of any required renovation) should it later be determined
that any such approval was given erroneously or that historic approvals were
required from other agencies or entities for the applicable work previously
approved by the United States Department of the Interior, the National Park
Service and the Texas Historical Commission, as applicable.

18. Legal Use and Violations of Insurance.  Tenant shall not occupy or use, or
permit any portion of the Premises to be occupied or used, for any business or
purpose that is unlawful, disreputable or extra-hazardous in any manner, or
permit anything to be done that could in any way increase the rate or result in
the denial or reduction of fire, liability or any other insurance coverage on
the Complex and/or its contents.  If, by reason of Tenant’s acts or conduct of
business inconsistent with the preceding sentence, there shall be an increase in
the rate of insurance on the Building or the Building’s contents, then Tenant
shall pay such increase to Landlord immediately upon demand as additional rent.

19. Laws and Regulations.    

(a) Tenant shall comply at its sole cost and expense with all laws, ordinances,
statutes, rules and regulations of any state, federal, municipal, or other
government or governmental agency or quasi-governmental agency having
jurisdiction of the Premises that relate to the use, condition or occupancy of
the Premises and the conduct of Tenant’s business thereon, including, without
limitation, compliance with the Disabilities Acts, as amended and any
regulations promulgated thereunder.  If at any time during the Lease Term Tenant
and Landlord agree to amend this Lease to reduce the size of the Premises such
that Tenant is no longer leasing all space in the Building, and thereafter
Landlord leases such relinquished space to a third-party tenant, then Tenant
will comply with the rules and regulations of the Complex as set forth in
Exhibit C attached hereto at all times the Building has multiple tenants, as
such rules and regulations may be reasonably amended by Landlord from time to
time for the safety, care, and cleanliness of the Premises and Complex and for
the preservation of good order therein, provided that all such changes are sent
by Landlord to Tenant in writing and no such changes diminish Tenant’s rights
under this Lease in any material respect or increase Tenant’s obligations under
this Lease in any material respect.  Notwithstanding anything to the contrary
set forth herein, in the event of any conflict between any such rules and the
provisions of this Lease, the terms of this Lease shall govern and control.



 

SUBLEASE AGREEMENTPage 12

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

(b) Subject to the provisions of Paragraph 19(c) below, Tenant acknowledges that
it will be wholly responsible for any accommodations or alterations which need
to be made to the Premises to accommodate disabled employees and customers of
Tenant, including requirements under the Disabilities Acts.  Any alterations
made to the Premises in order to comply with either statute must be made solely
at Tenant’s expense and in compliance with all terms and requirements of the
Lease.  If, following the Commencement Date, a complaint is received by Landlord
from either a private or government complainant regarding disability access to
the common areas of the Complex, Landlord reserves the right to mediate,
contest, comply with or otherwise respond to such complaint as Landlord
reasonably deems to be prudent under the circumstances.  In the event Landlord
is required to take action to effectuate compliance with such statutes, Landlord
shall have a reasonable period of time to make the improvements and alterations
necessary to effectuate such compliance, which period of time shall be extended
by any time reasonably necessary to cause any necessary improvements and
alterations to be made.

(c) For the avoidance of doubt, Landlord acknowledges and agrees that Tenant’s
obligations under this Lease to comply with the Disabilities Acts shall be
subject to Landlord’s obligations under Exhibit D and Schedule 1 attached
hereto.

20. Nuisance.  Tenant shall conduct its business and control its agents,
employees, invitees, and visitors in such manner as not to create any nuisance.

21. Entry by Landlord.  Tenant shall permit Landlord and its agents and
representatives to enter any part of the Premises at all reasonable hours (and
in emergencies at all times), upon 24 hour prior notice to Tenant (except in
case of emergencies when Landlord may enter the Premises at any time and give
whatever notice may be feasible under the circumstances, including prompt notice
after the fact) (a) to inspect the same; (b) to show the Premises to prospective
purchasers, mortgagees, or insurers; (c) within the last six (6) months of the
Lease Term, to show the Premises to prospective tenants; and (d) to clean or
make repairs, as required under the terms of this Lease.  Tenant shall not be
entitled to any abatement or reduction of rent by reason of such entry.    In
connection with any such access by Landlord to the Premises, Landlord shall use
commercially reasonable efforts to minimize any disruption to Tenant’s business
operations therein.  Landlord shall have the right to use any and all
commercially reasonable means which Landlord may deem proper to enter the
Premises in an emergency.  Tenant shall be entitled to have a representative of
Tenant present during any such access by Landlord hereunder.

22. Assignment and Subletting.    

(a) Tenant shall not, without the prior written consent of Landlord (which
consent shall not be unreasonably withheld, conditioned or delayed), (i) assign
this Lease or any estate or interest therein, or (ii) sublease the Premises or
any part thereof, or (iii) grant any license, concession, or other right of
occupancy of any portion of the Premises.  Consent by Landlord to one or more
assignments or sublettings shall not operate as a waiver of Landlord’s rights as
to any subsequent assignments and subletting.  Subject to the provisions of
Paragraph 22(e) below, all such money or other considerations not paid or
delivered to Landlord shall be held in trust for the benefit of Landlord and
shall be promptly paid or delivered to Landlord.  Notwithstanding any assignment
or subletting consented to by Landlord, Tenant and Guarantor (as such term is
defined in Paragraph 27(a)(iii) below) shall at all times remain fully
responsible and liable for the payment of the rent herein specified and for
compliance with all of Tenant’s other obligations under this Lease.  If any
Event of Default (as such term is defined in Paragraph 27 below) should occur
while the Premises or any part thereof are then assigned or sublet, Landlord, in
addition to any other remedies herein provided or provided by law, may at its
option collect directly from



 

SUBLEASE AGREEMENTPage 13

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

such assignee or subtenant all rents becoming due to Tenant under such
assignment or sublease, and apply such rent against any sums due to Landlord by
Tenant hereunder, and Tenant hereby directs any such assignee or subtenant to
make such payments of rent directly to Landlord upon receipt of notice from
Landlord.  No direct collection by Landlord from any such assignee or subtenant
shall be construed to constitute a novation or a release of Tenant or Guarantor
from the further performance of its obligations hereunder.  Receipt by Landlord
of rent from any assignee, subtenant or occupant of the Premises shall not be
deemed a waiver of the covenant contained in this Lease against assignment and
subletting or a release of Tenant from any obligation under this Lease.  The
receipt by Landlord to any such assignee or subtenant obligated to make payments
of rent shall be a full and complete release, discharge, and acquittance to such
assignee or subtenant to the extent of any such amount of rent so paid to
Landlord.  Landlord is authorized and empowered, on behalf of Tenant, to endorse
the name of Tenant upon any check, draft, or other instrument payable to Tenant
evidencing payment of rent, or any part thereof, and to apply the proceeds
therefrom in accordance with the terms hereof.  Tenant shall not mortgage,
pledge, or otherwise encumber its interest in this Lease or in the
Premises.  Any attempted assignment or sublease or encumbrance by Tenant in
violation of the terms and covenants of this paragraph shall be void.  In no
event will a merger or consolidation of Tenant with or into any other
corporation or other entity, a sale or other transfer of any of Tenant’s capital
stock or other analogous ownership interest, or a sale or other transfer of any
of Tenant’s assets be deemed to constitute an assignment of this Lease. 

(b) Notwithstanding anything to the contrary contained herein, and without
prejudice to Landlord’s right to require a written assumption from each
assignee, any person or entity to whom this Lease is assigned including, without
limitation, assignees pursuant to the provisions of the Bankruptcy Code, 11
U.S.C. Paragraph 101, et seq. (the “Bankruptcy Code”) shall automatically be
deemed, by acceptance of such assignment or sublease or by taking actual or
constructive possession of the Demised Premises,  to have assumed all
obligations of Tenant arising under this Lease effective as of the earlier of
the date of such assignment or sublease or the date on which the assignee or
sublessee obtains possession of the Demised Premises.  In the event this Lease
is assigned to any person or entity pursuant to the provisions of the Bankruptcy
Code, any and all monies or other consideration payable or otherwise to be
delivered in connection with such assignment shall be paid or delivered to
Landlord and shall remain the exclusive property of Landlord and not constitute
the property of Tenant or Tenant’s estate within the meaning of the Bankruptcy
Code.  In the event of any default described in subsection (a)(iv) of
Paragraph 27 below, in order to provide Landlord with the assurances
contemplated by the Bankruptcy Code, in connection with any assignment and
assumption of this Lease Tenant must fulfill the following obligations, in
addition to any other reasonable obligations that Landlord may require, before
any assumption of this Lease is effective: (i) all defaults under subsection (a)
of Paragraph 27 of this Lease must be cured within ten (10) days after the date
of assumption; (ii) all other defaults under Paragraph 27 of this Lease other
than under subsection (a)(iv) of Paragraph 27 must be cured within fifteen (15)
days after the date of assumption; (iii) all actual monetary losses incurred by
Landlord (including, but not limited to, reasonable attorneys’ fees) must be
paid to Landlord within ten (10) days after the date of assumption; and (iv)
Landlord must receive within ten (10) days after the date of assumption a
security deposit in the amount of six (6) months Base Rental (using the Base
Rental in effect for the first full month immediately following the assumption)
and an advance prepayment of Base Rental in the amount of three (3) months Base
Rental (using the Base Rental in effect for the first full month immediately
following the assumption), both sums to be held by Landlord in accordance with
subsection (b) of this Paragraph 22 and deemed to be rent under this Lease for
the purposes of the Bankruptcy



 

SUBLEASE AGREEMENTPage 14

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Code as amended and from time to time in effect.  In the event this Lease is
assumed in accordance with the requirements of the Bankruptcy Code and this
Lease, and is subsequently assigned, then, in addition to any other reasonable
obligations that Landlord may require and in order to provide Landlord with the
assurances contemplated by the Bankruptcy Code, Landlord shall be provided with
(i) a financial statement of the proposed assignee prepared in accordance with
generally accepted accounting principles consistently applied, though on a cash
basis, which reveals a net worth in an amount sufficient, in Landlord’s
reasonable judgment, to assure the future performance by the proposed assignee
of Tenant’s obligations under this Lease; or (ii) a written guaranty by one or
more guarantors with financial ability sufficient to assure the future
performance of Tenant’s obligations under this Lease, such guaranty to be in
form and content satisfactory to Landlord and to cover the performance of all of
Tenant’s obligations under this Lease.

(c) If Tenant requests Landlord’s consent to an assignment of the Lease or
subletting of all or a part of the Premises, Tenant shall submit to Landlord in
writing, at least fifteen (15) days in advance of the date on which Tenant
desires to make such an assignment or sublease, notice of the name of the
proposed assignee or subtenant and the proposed commencement date of such
assignment or subletting, together with copies of all agreements entered into or
contemplated to be entered into regarding such subletting or assignment, and
such information as Landlord may reasonably request regarding the nature and
character of the business of the proposed assignee or subtenant.  Landlord shall
have the option (to be exercised within fifteen (15) days after Landlord’s
receipt of Tenant’s submission of written request and all information requested
by Landlord in connection therewith), (i) to permit Tenant to assign or sublet
such space to the proposed assignee or subtenant (in which event Tenant shall
deliver to Landlord fully-executed legible, correct and complete copies of all
agreements relating to such assignment or subletting); or (ii) to refuse to
consent to Tenant’s assignment or subleasing of such space and to continue this
Lease in full force and effect as to the entire Premises.  If Landlord should
fail to notify Tenant in writing of such election within such fifteen (15) day
period, Landlord shall be deemed to have elected option (ii)
above.  Notwithstanding Landlord’s consent to any assignment or subletting, the
terms of this Paragraph 22 shall apply to any further or subsequent assignment
or subletting.

(d) Notwithstanding the foregoing provisions of this Paragraph 22, Tenant may
assign or sublet all or part of its interest in this Lease or all or part of the
Premises (a “Permitted Transfer”) to the following types of entities (a
“Permitted Transferee”) without the written consent of Landlord: (i) an
Affiliate (hereinafter defined) of Tenant; (ii) any corporation, limited
partnership, limited liability partnership, limited liability company or other
business entity in which or with which Tenant, or its corporate successors or
assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of business entities, so long as
(A) Tenant’s obligations hereunder are assumed by the entity surviving such
merger or created by such consolidation; and (B) the Tangible Net Worth
(hereinafter defined) of the surviving or created entity is not less than the
Tangible Net Worth of Tenant immediately prior to the date of the Permitted
Transfer; or (iii) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets, so long as (A) Tenant’s obligations
hereunder are assumed by the entity surviving such merger or created by such
consolidation; and (B) such entity’s Tangible Net Worth after such acquisition
is not less than the Tangible Net Worth of Tenant immediately prior to the date
of the Permitted Transfer.  Tenant shall promptly notify Landlord of any such
Permitted Transfer.  Tenant shall remain liable for the performance of all of
the obligations of



 

SUBLEASE AGREEMENTPage 15

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Tenant hereunder, or if Tenant no longer exists because of a merger,
consolidation, or acquisition, the surviving or acquiring entity shall expressly
assume in writing the obligations of Tenant hereunder.  Additionally, the
Permitted Transferee shall comply with all of the terms and conditions of this
Lease, including the use permitted under Paragraph 4, and the use of the
Premises by the Permitted Transferee may not violate any other agreements
affecting Landlord, the Premises or the Complex.  No later than thirty (30) days
after the effective date of any Permitted Transfer, Tenant agrees to furnish
Landlord with copies of the instrument effecting any of the foregoing Permitted
Transfers, documentation establishing Tenant’s satisfaction of the requirements
set forth above applicable to any such Permitted Transfer, and evidence of
insurance as required under this Lease with respect to the Permitted
Transferee.  The occurrence of a Permitted Transfer shall not waive Landlord’s
rights as to any subsequent transfers.  “Affiliate” means any person or entity
which, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with Tenant. “Tangible Net Worth”
means the excess of total assets over total liabilities, in each case as
determined in accordance with generally accepted accounting principles
consistently applied (“GAAP”), excluding, however, from the determination of
total assets all assets which would be classified as intangible assets under
GAAP including goodwill, licenses, patents, trademarks, trade names, copyrights,
and franchises.  Any subsequent transfer by a Permitted Transferee shall be
subject to the terms of this Paragraph 22.

(e) With respect to any assignment or subletting other than a Permitted
Transfer, Tenant shall pay Landlord fifty percent (50%) of Tenant’s Profit
(hereinafter defined) from such transfer.  The term “Tenant’s Profit” means the
amount by which the aggregate consideration received by Tenant for such
assignment or subletting exceeds that payable by Tenant under this Lease
(prorated according to the transferred interest), after deducting therefrom
Tenant’s reasonable costs of assigning or subletting the Premises, including the
following costs, without duplication: the reasonable cost of any leasehold
improvements paid for by Tenant, reasonable leasing commissions, and reasonable
outside attorneys’ fees; provided, that such costs shall not include
administrative costs of Tenant or any charge for time spent by Tenant’s
employees related to such transfer. After first deducting therefrom Tenant’s
reasonable costs of such transfer, Tenant shall pay Landlord its share of
Tenant’s Profit over the term of the assignment or sublease, as received by
Tenant from the assignee or subtenant.

23. Transfers by Landlord.  Landlord shall have the right to transfer and
assign, in whole or in part, all its rights and obligations hereunder and in the
Complex and other property referred to herein, and in such event and upon any
such transfer in which the transferee assumes in writing all obligations of
Landlord under this Lease (any such transferee to have the benefit of, and be
subject to, the rights and obligations of Landlord hereunder), Landlord shall be
released from any further obligations hereunder accruing from and after the date
of such transfer, and Tenant agrees to look solely to such successor in interest
of Landlord for the performance of such obligations.

24. Subordination to Mortgage; Non-Disturbance. 

(a) Subject to the provisions of Paragraphs 24(b) and 24(c) below, this Lease is
subject and subordinate to any mortgage or deed of trust that may now or
hereafter encumber the Complex, and to all renewals, modifications,
consolidations, replacements, and extensions thereof.  This clause shall be
self-operative and no further instrument of subordination need be required by
any mortgagee or beneficiary of all or any portion of the Complex (together with
any ground lessor under a ground lease of all or any portion of the Complex, a
“Landlord’s



 

SUBLEASE AGREEMENTPage 16

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Mortgagee”); provided that any such Landlord’s Mortgagee may elect to make this
Lease superior to such mortgage or deed of trust, and Tenant shall, within ten
(10) business days after the written request of Landlord or Landlord’s
Mortgagee, execute any instrument evidencing such election that Landlord, Owner
or Landlord’s Mortgagee may reasonably request.  Similarly, in confirmation of
any such subordination, Tenant shall, within ten (10) business days after the
written request of Landlord or Landlord’s Mortgagee, execute any certificate or
instrument evidencing such subordination that Landlord, Owner or Landlord’s
Mortgagee may reasonably request.  In the event of the enforcement by Landlord’s
Mortgagee under any such mortgage or deed of trust of the remedies provided for
by law or by such mortgage or deed of trust, Tenant will attorn to and
automatically become the Tenant of such successor in interest without change in
the terms or other provisions of this Lease. Within ten (10) business days after
written request by any Landlord’s Mortgagee, Tenant shall execute and deliver
any instrument or instruments confirming the attornment provided for herein that
Landlord, Owner or Landlord’s Mortgagee may reasonably request.

(b) Notwithstanding the foregoing provisions of Paragraph 24(a),  it shall be a
condition to Tenant’s agreement to the provisions of Paragraph 24(a) that, so
long as no Event of Default by Tenant is then in existence, (i) Tenant’s right
of possession of the Premises and Tenant’s rights arising out of this Lease
shall not be affected or disturbed by any Landlord’s Mortgagee in the exercise
of any of its rights under its mortgage, deed of trust or ground lease; and (ii)
in the event that any Landlord’s Mortgagee or other person acquires title to
and/or the right to possession of the Premises pursuant to the exercise of any
remedy provided for in a mortgage, deed of trust or ground lease, or under the
laws of the State of Texas, this Lease shall not be terminated or affected by
such acquisition of title and/or right to possession, regardless whether it is
by foreclosure, by sale resulting from any such proceeding, by termination of a
ground lease, or otherwise, and Landlord hereby covenants that any such sale of
and/or right to possession of the Premises pursuant to the exercise of any such
rights and remedies shall be made subject to this Lease and the rights of Tenant
hereunder; provided, however, that Tenant shall attorn to such Landlord’s
Mortgagee or other person as its new Landlord in accordance with Paragraph 24(a)
above, and this Lease shall continue in full force and effect as a direct Lease
between Tenant and such Landlord’s Mortgagee or other person upon all the terms,
covenants, conditions and agreements set forth in this Lease.

(c) Concurrently with the execution of this Lease by the parties, Landlord shall
deliver to Tenant an agreement (“Non-Disturbance Agreement”) with respect to
each mortgage or lien affecting the Premises or the Building as of the Effective
Date, pursuant to the form attached hereto as Exhibit L, signed by Landlord’s
Mortgagee.  Tenant shall not be responsible for the payment of any charges
imposed by Landlord’s Mortgagee in connection therewith. As a condition
precedent to Tenant’s subordination of its interest in this Lease to any
mortgage or lien to be created subsequent to the Effective Date, Landlord shall
deliver to Tenant a non-disturbance agreement, in form and substance
substantially similar to the Non-Disturbance Agreement, executed by Landlord and
the holder of each such future mortgage or lien.

(d) If Landlord’s Mortgagee or any other person shall succeed to the interest of
Landlord under this Lease, Landlord’s Mortgagee or such other person shall not
be bound by (i) any payment of rent or additional rent for more than one (1)
month in advance, except advance rental payments expressly provided for in this
Lease; (ii) any modification of this Lease made without the written consent of
such Landlord’s Mortgagee or such successor in interest that would reduce Base
Rental owed by “Tenant” under this Lease, or materially reduce any other
monetary



 

SUBLEASE AGREEMENTPage 17

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

obligation of “Tenant” under this Lease; (iii) liable for any act or omission of
Landlord; or (iv) subject to any offset or defense arising prior to the date
such successor in interest acquired title to the Building; notwithstanding the
foregoing, however, Tenant shall have the right to assert any offset or
self-help rights expressly set forth in this Lease provided (A) such offset or
self-help rights are expressly granted to Tenant in this Lease, and (B) Tenant,
prior to asserting any such offset or self-help right, provides written notice
to Landlord’s Mortgagee of its intent to assert such offset or self-help right,
and, if such offset or self-help right is based on a default by Landlord, Tenant
has provided Landlord’s Mortgagee a reasonable opportunity to cure such default;
and (iv) any termination of this Lease made without the prior written consent of
Landlord’s Mortgagee, except for those terminations permitted to be made by
Tenant pursuant to the express terms of this Lease and except for those
terminations permitted to be made by Landlord without the consent of Landlord’s
Mortgagee pursuant to the terms of the loan documents between Landlord and
Landlord’s Mortgagee. Nothing in this Lease shall be construed to require
Landlord’s Mortgagee to see to the application of the proceeds of any loan, and
Tenant’s agreements set forth herein shall not be impaired on account of any
modification of the documents evidencing and securing any loan.  Notwithstanding
the foregoing, in the event of any conflict between the foregoing provisions of
this Paragraph 24(d) and the corresponding provisions of the Non-Disturbance
Agreement delivered concurrently with the execution of this Lease, the
corresponding provisions of the Non-Disturbance Agreement shall govern and
control.

25. Mechanic’s Liens.  Tenant shall not permit any mechanic’s lien or liens to
be placed upon the Premises or the Complex during the Lease Term caused by or
resulting from any work performed, materials furnished, or obligation incurred
by or at the request of Tenant, and nothing contained in this Lease shall be
deemed as constituting the consent or request of Landlord, express or implied,
to any contractor, subcontractor, laborer, or materialman for the performance of
any labor or the furnishing of any materials for any specific improvement,
alteration, or repair to the Premises, or any part thereof, nor as giving Tenant
any authority to contract for or permit the rendering of any services or the
furnishing of any materials that would give rise to the filing of any mechanic’s
or other liens against the interest of Landlord in the Premises.  If a lien is
filed upon the interest of Landlord or Tenant in the Premises or the Complex
caused by or resulting from any work performed, materials furnished, or
obligation incurred by or at the request of Tenant, Tenant shall cause the same
to be discharged of record within ten (10) days after Tenant’s receipt of
written notice of the filing of same. If Tenant shall fail to discharge such
mechanic’s lien within such period, then, in addition to any other right or
remedy of Landlord, Landlord may discharge the same, either by paying the amount
claimed to be due, or by procuring the discharge of such lien by deposit in
court or bonding.  Any amount paid by Landlord for any of the aforesaid
purposes, or for the satisfaction of any other lien not caused by Landlord, with
interest thereon at the rate hereinafter provided from the date of payment,
shall be paid by Tenant to Landlord immediately on demand as rent.

26. Estoppel Certificate.  Each party (the “Responding Party”) shall, at any
time and from time to time, within ten (10) days from any written request by the
other party (the “Requesting Party”), execute, acknowledge, and deliver to the
Requesting Party an estoppel certificate in writing executed by the Responding
Party, certifying to the Requesting Party (and/or to any person or entity
designated by the Requesting Party) as to such matters relating to this Lease as
the Requesting Party may reasonably request.  If Landlord is the Requesting
Party, it shall be reasonable for Landlord to request that Tenant certify, if
true, that (a) Tenant is in possession of the Premises under the terms of this
Lease, (b) this Lease is unmodified and in full effect (or, if there have been
modifications, that this Lease is in full effect as modified, and setting forth
such modifications), (c) the dates to which the rent has been paid, and (d) to
the knowledge of Tenant no default exists hereunder (or specifying each such
default of which Tenant



 

SUBLEASE AGREEMENTPage 18

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

may have knowledge).  If Tenant is the Requesting Party, it shall be reasonable
for Tenant to request that Landlord certify, if true, that (a) Landlord is the
current holder of the lessor’s interest under this Lease and the lessee’s
interest under the Master Lease, (b) the Master Lease remains in full force and
effect, (c) this Lease is unmodified and in full effect (or, if there have been
modifications, that this Lease is in full effect as modified, and setting forth
such modifications), and Tenant’s interest in this Lease or the Premises has not
been assigned or subleased (or, if there has been an assignment or sublease,
setting forth same), (d) the dates to which the rent has been paid, and (e) to
the knowledge of Landlord no default exists hereunder (or specifying each such
default of which Landlord may have knowledge).  Any such estoppel certificate
delivered by Tenant may be relied upon by any prospective purchaser or mortgagee
of the Complex.  Any such estoppel certificate delivered by Landlord may be
relied upon by any prospective assignee or sublessee of Tenant’s interest in
this Lease or the Premises.

27. Events of Default.    

(a) The following events shall be “Events of Default” by Tenant under this
Lease:

(i) Tenant shall fail to pay any scheduled monthly installment of Base Rental or
estimated Excess Basic Costs when due and such failure shall continue for ten
(10) business days after delivery of written notice from Landlord to Tenant
specifying Tenant’s failure to pay such amount; provided, however, that for each
calendar year during which Landlord has already given Tenant three (3) written
notices of the failure to pay any such amount, no further notice shall be
required (i.e., the Event of Default will automatically occur on the tenth
business day after the day upon which such amount was due). 

(ii) Tenant shall fail to pay any rent or other sum of money payable hereunder
when due, other than failure to pay any scheduled monthly installment of Base
Rental or estimated Excess Basic Costs, and such failure shall continue for ten
(10) business days after delivery of written notice from Landlord to Tenant
specifying Tenant’s failure to pay such amount. 

(iii) Tenant shall fail or refuse to comply with any term, provision, or
covenant of this Lease, other than the payment of rent, or any term, provision,
or covenant of any other agreement between Landlord and Tenant, and shall not
cure such failure or refusal within thirty 30 days after written notice thereof
from Landlord to Tenant; provided, that if such failure cannot be reasonably
cured within such 30-day period, no Event of Default shall occur hereunder if
Tenant commences curative action within such 30-day period and thereafter
diligently and continuously pursues the curative action to completion.

(iv) Tenant or any guarantor of Tenant’s obligations hereunder (hereinafter
called “Guarantor”) shall admit in writing its inability to pay its debts as the
same mature, make a transfer in fraud of creditors, make a general assignment
for the benefit of creditors, or admit in writing its inability to pay its debts
as they become due.

(v) Tenant or any Guarantor shall file a petition under any section or chapter
of the Federal Bankruptcy Code, as amended from time to time, or under any
similar law or statute or the United States or any State thereof, or an order
for relief shall be entered against Tenant or any Guarantor in any bankruptcy or
insolvency proceedings, or a petition or answer proposing the entry of an order
for relief against Tenant or any



 

SUBLEASE AGREEMENTPage 19

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Guarantor in a bankruptcy or its reorganization proceedings under any present or
future federal or state bankruptcy or similar law shall be filed in any court
and not discharged or denied within thirty (30) days after its filing.

(vi) A receiver, trustee or custodian shall be appointed for all or
substantially all of the assets of Tenant or any Guarantor or of the Premises or
any of Tenant’s property located therein in any proceeding brought by Tenant or
any Guarantor, or any such receiver, trustee or custodian shall be appointed in
any proceeding brought against Tenant or any Guarantor and shall not be
discharged within thirty (30) days after such appointment, or Tenant or such
Guarantor shall consent to or acquiesce in such appointment.

(b) If an Event of Default occurs, Landlord shall have the right to pursue any
one or more of the following remedies in addition to all other rights or
remedies provided herein or at law or in equity:

(i) Landlord may terminate this Lease or, without terminating this Lease,
terminate Tenant’s right of possession and forthwith repossess the Premises by
forcible entry and detainer suit or otherwise in accordance with applicable law
without liability for trespass or conversion and be entitled to recover as
damages a sum of money equal to the total of (A) the cost of recovering the
Premises, (B) the unpaid rent due and payable at the time of termination, plus
interest thereon at the rate hereinafter specified from the due date, (C) the
balance of the rent for the remainder of the Lease Term, reduce to present value
using a discount rate equal to one percent (1%) over the prime rate then
published by JP Morgan Chase Bank or its successor, less the fair market value
of the Premises for such period, similarly discounted, and (D) any other sum of
money and damages owed by Tenant to Landlord.

(ii) Landlord may terminate Tenant’s right of possession and may repossess the
premises by forcible entry or detainer suit or otherwise in accordance with
applicable law without liability for trespass or conversion, without demand or
notice of any kind to Tenant and without terminating this Lease, in which event
Landlord shall use good faith commercially reasonable efforts to relet the same
for the account of Tenant for such rent and upon such terms as shall be
reasonably satisfactory to Landlord.  If Landlord exercises the remedies
provided in this subparagraph, Tenant shall pay to Landlord, and Landlord shall
be entitled to recover from Tenant, an amount equal to the total of the
following: (A) unpaid rent, plus interest at the rate hereinafter provided,
owing under this Lease the for all periods of time that the Premises are not
relet; plus (B) the cost of recovering possession, and all of the costs and
expenses of repairs as may be required to put the Premises in the condition
required in this Lease upon surrender; plus (C) any deficiency in the rentals
and other sums actually received by Landlord from any such reletting from the
rent and additional rent required to be paid under this Lease with respect to
the periods the Premises are so relet, and Tenant shall satisfy and pay any such
deficiency upon demand therefor from time to time.  Tenant agrees that Landlord
may file suit to recover any sums falling due under the terms of this
subparagraph from time to time; and that no delivery or recovery of any portion
due Landlord hereunder shall be a defense in any action to recover any amount
not theretofore reduced to judgment in favor of Landlord, nor shall such
reletting be construed as an election on the part of Landlord to terminate this
Lease unless a written notice of such intention be given to Tenant by



 

SUBLEASE AGREEMENTPage 20

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Landlord.  Notwithstanding any such reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for such previous default.

(iii) Offset against any rents, damages, or other sums of money owed by Tenant
any security deposit and/or any advance rent applicable to any time period after
the occurrence of the default and any sums which would then or thereafter
otherwise be due from Landlord to Tenant.

Notwithstanding anything to the contrary set forth above or provided by law, (i)
Landlord shall have no right to exercise any contractual or statutory lock-out
(but may seek to recover possession of the Premises through any applicable
judicial process), and (ii) following any surrender or abandonment of the
Premises by Tenant during the Lease Term, or any termination by Landlord of this
Lease or Tenant’s right to possess the Premises, Landlord shall use commercially
reasonable efforts to mitigate its damages by reletting the Premises.

28. No Lien for Rent.  Landlord hereby waives any statutory or contractual liens
or security interests against any of Tenant’s personal property, and Landlord
agrees to execute any reasonable documentation required by any lender of Tenant
evidencing such waiver; provided, Tenant shall be responsible for the payment of
any reasonable charges imposed by such lender in connection therewith.

29. Attorneys’ Fees.  If either party defaults (beyond any applicable grace or
notice and cure period set forth in this Lease) in the performance of any of the
terms, covenants, agreements or conditions contained in this Lease, and a
lawsuit is filed in connection with such uncured default, the prevailing party
in any such action shall be entitled to recover from the non-prevailing party
the prevailing party’s reasonable costs and expenses, including reasonable
attorney’s fees, incurred in connection with such action.  In addition, if
Tenant requests any consent or other action on the part of Landlord, in
connection with which Landlord reasonably deems it necessary for any documents
to be prepared or reviewed by its counsel, Tenant shall pay all reasonable
attorneys’ fees and expenses incurred by Landlord in such connection.

30. No Implied Waiver.  The failure of either party to insist at any time upon
the strict performance of any covenant or agreement or to exercise any option,
right, power, or remedy contained in this Lease shall not be construed as a
waiver or a relinquishment thereof for the future.  The waiver of or redress for
any violation of any term, covenant, agreement, or condition contained in this
Lease shall not prevent a subsequent act, which would have originally
constituted a violation, from having all the force and effect of an original
violation.  No express waiver shall affect any condition other than the one
specified in such waiver and that one only for the time and in the manner
specifically stated.  A receipt by Landlord of any rent with knowledge of the
breach of any covenant or agreement contained in this Lease shall not be deemed
a waiver of such breach.  No waiver by either party of any provision of this
Lease shall be deemed to have been made unless expressed in writing and signed
by such party.  No payment by either party of a lesser amount than the amount
due under this Lease shall be deemed to be other than on account of the earliest
payment due hereunder, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and either party may accept such check or payment without
prejudice to its right to recover the balance of such rent or pursue any other
remedy in this Lease provided.

31. Property Insurance.  Landlord shall maintain full replacement cost
commercial property insurance covering all portions of the Complex (including
the Building and associated fixtures and equipment) not required to be insured
by Tenant below.  Such insurance shall be written on an ISO Special Form or All
Risk equivalent form, and shall be maintained with an insurance company
authorized



 

SUBLEASE AGREEMENTPage 21

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

to do business in the State in which the Building is located, in amounts and
with deductibles desired by Landlord at the expense of Landlord (as a part of
the Basic Costs), and payments for losses thereunder shall be made solely to
Landlord.  Tenant shall maintain at its expense full replacement cost commercial
property insurance on all of its personal property, including removable trade
fixtures, located in the Premises and on all additions and improvements made by
Tenant in and to the Premises, such insurance, at minimum, covering the perils
insured under the ISO broad causes of loss form (CP 10 20).  Tenant shall also
maintain business interruption insurance covering the Premises.  If the annual
premiums to be paid by Landlord shall exceed the standard rates because Tenant’s
operations, contents of the Premises, or improvements with respect to the
Premises beyond Building standard result in extra-hazardous exposure, Tenant
shall pay the excess amount of the premium within thirty (30) days after written
request therefor by Landlord. 

32. Liability Insurance.  Tenant shall, at its expense, maintain a policy or
policies of commercial general liability and, if necessary, commercial umbrella
insurance, with a limit of not less than $5,000,000 each occurrence and
$10,000,000 general aggregate, of coverage for Bodily Injury and Property
Damage.  At least fifteen (15) days prior to Tenant’s occupancy of the Leased
Premises, Tenant shall deliver to Landlord a valid certificate of insurance
issued to Landlord, effective as of the dates applicable under the terms of this
Lease, which certificate of insurance shall include, without limitation:  (A)
provisions requiring notice by the insurer to Landlord at least ten (10) days in
advance of any cancellation for nonpayment of premium; (B) a Waiver of
Subrogation in favor of Landlord and agents, employees, servants, officers,
directors, contractors, and subcontractors of Landlord, with respect to the
insurance coverage and claims of Tenant; and (C) naming Owner, Landlord and
Landlord’s property manager as additional insureds. Landlord shall maintain
commercial general liability insurance insuring against claims for personal or
bodily injury or death or property damage occurring upon, in or about the
Building or the Complex, to afford protection to the limit of not less than
$5,000,000 each occurrence and $10,000,000 general aggregate (which may be
accomplished by including Landlord’s umbrella coverage).

33. Indemnity.  Landlord shall not be liable to Tenant, or to Tenant’s agents,
contractors, servants, employees, customers, or invitees, and Tenant shall
indemnify, defend and hold harmless Landlord and its officers, directors,
shareholders, partners, employees, managers, independent contractors, attorneys
and agents (collectively, the “Landlord Indemnitees”) from and against any and
all claims, demands, causes of action, judgments, costs and expenses, and all
losses and damages arising from the use by Tenant or its agents, independent
contractors, servants, employees, customers, or invitees of the Premises or the
Complex or from the conduct of its business or from any activity, work, or other
acts or things done, permitted or suffered by Tenant in or about the Premises or
the Complex (excluding any such matters to the extent caused by the act or
negligence of any Landlord Indemnitee), and shall further indemnify, defend and
hold harmless the Landlord Indemnitees from and against any and all claims
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from any
act, omission or negligence or willful or criminal misconduct of Tenant, or by
Tenant or its agents, independent contractors, servants, employees, customers,
or invitees and from all reasonable costs, attorneys’ fees and disbursements,
and liabilities incurred in the defense of any such claim or any action or
proceeding which may be brought against, out of or in any way related to this
Lease.  Upon notice from Landlord, Tenant shall defend any such claim, demand,
cause of action or suit at Tenant’s expense by counsel satisfactory to Landlord
in its reasonable discretion.  Tenant shall not be liable to Landlord, or to
Landlord’s agents, contractors, servants, employees, customers, or invitees, and
Landlord shall indemnify, defend and hold harmless Tenant and its officers,
directors, shareholders, partners, employees, managers, independent contractors,
attorneys and agents (collectively, the “Tenant Indemnitees”) from and against
any and all claims, demands, causes of action, judgments, costs and expenses,
and all losses and damages arising from any breach or default in



 

SUBLEASE AGREEMENTPage 22

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

the performance of any obligation on Landlord’s part to be performed under the
terms of this Lease, or arising from any act, omission or negligence or willful
or criminal misconduct of Landlord, or by Landlord or its agents, independent
contractors, servants, employees, customers, or invitees and from all reasonable
costs, attorneys’ fees and disbursements, and liabilities incurred in the
defense of any such claim or any action or proceeding which may be brought
against, out of or in any way related to this Lease.  Upon notice from Tenant,
Landlord shall defend any such claim, demand, cause of action or suit at
Landlord’s expense by counsel satisfactory to Tenant in its reasonable
discretion.  The provisions of this Paragraph 33 shall survive the expiration or
sooner termination of this Lease.

34. Waiver of Subrogation Rights.  Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives all rights of recovery,
claim, action, or cause of action, against the other, its agents, officers, or
employees, for any loss or damage that may occur to the Premises or the Complex
of which the Premises are a part, by reason of fire, the elements, or any other
cause which is insured against under the terms of standard fire and extended
coverage insurance policies referred to in Paragraph 31 above (or which is
otherwise required to be insured against pursuant to this Lease) or is otherwise
insured against under an insurance policy maintained by the party suffering such
loss or damage, regardless of cause or origin, including any negligence of the
other party hereto and/or its agents, officers, or employees, and each party
covenants that is no insurer shall hold any right of subrogation against such
other party.  Each party hereto agrees to give immediately to any insurer that
has issued to it policies of fire and extended coverage insurance written notice
of the mutual waiver contained in this provision and to have such policies
endorsed, if necessary, to prevent the invalidation of insurance coverage by
reason of such mutual waiver.

35. Casualty Damage.  If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord.  If the Complex shall be so damaged by fire or other casualty that
reconstruction of the Complex shall, in Landlord’s reasonable opinion, require
more than two hundred seventy (270) days to substantially complete following the
date of the casualty, Landlord may, at its option, terminate this Lease and the
term and estate hereby granted by notifying Tenant in writing of such
termination within sixty (60) days after the date of the casualty.  In all
events the Base Rental and all other rent hereunder shall be abated as of the
date of such damage.  If Landlord does not elect to terminate the Lease pursuant
to the foregoing, Landlord shall deliver to Tenant within sixty (60) days after
the date of the casualty a written good faith estimate, as verified by an
independent architect or general contractor selected by Landlord, of the amount
of time reasonably required to repair and restore the Premises, the Complex and
access thereto (“Completion Estimate”).  Tenant may terminate this Lease by
giving Landlord written notice of termination within thirty (30) days after
Tenant’s receipt of the Completion Estimate (such termination notice to include
a termination date providing not more than ninety (90) days for Tenant to vacate
the Premises), if: (a) the Completion Estimate estimates that Landlord’s repairs
to the Premises, the Complex or access thereto cannot reasonably be completed
within two hundred seventy (270) days after the casualty, or (b) more than
twenty percent (20%) of the Building is affected by the damage and fewer than
twelve (12) months remain in the Lease Term.  If neither Landlord nor Tenant
elect to terminate this Lease pursuant to the foregoing (or otherwise are not
entitled to terminate this Lease pursuant to the foregoing), Landlord shall
promptly commence to repair and restore the Complex and shall proceed with due
diligence to restore the Complex (except that Landlord shall not be responsible
for delays outside its control) to substantially the same condition in which it
was immediately prior to the happening of the casualty (including without
limitation restoration of all Landlord’s Work), except that Landlord shall not
be required to rebuild, repair, or replace any of the improvements comprising
Tenant’s Work or any part of Tenant’s furniture or furnishings or fixture and
equipment removable by Tenant under the provisions of this Lease or any
improvements installed by Tenant.  If Landlord fails to substantially complete
Landlord’s repair and



 

SUBLEASE AGREEMENTPage 23

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

restoration obligations as set forth in the preceding sentence within 30 days of
the completion date set forth in the Completion Estimate, Tenant may terminate
this Lease by giving Landlord written notice of termination at any time
thereafter, but prior to such substantial completion of such work (such
termination notice to include a termination date providing not more than ninety
(90) days for Tenant to vacate the Premises).  Tenant agrees that promptly after
completion of such work by Landlord, Tenant will proceed with reasonable
diligence and at Tenant’s sole cost and expense to restore, repair and replace
all alterations, additions, improvements, fixtures and equipment installed by
Tenant (provided that Tenant may elect to commence its restoration work prior to
the completion of Landlord’s work provided such Tenant work is conducted in a
manner so as to not unreasonable interfere with Landlord’s contractors).
Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from such damage or the
repair thereof, except that, subject to the provisions of the next sentence,
Landlord shall allow Tenant a fair diminution of rent during the time and to the
extent the Premises are unfit for occupancy.  If the Premises or any other
portion of the Complex be damaged by fire or other casualty resulting from the
gross negligence or willful misconduct of Tenant or any of Tenant’s agents,
employees, or invitees, the rent hereunder shall not be diminished during the
repair of such damage, and Tenant shall be liable to Landlord for the cost and
expense of the repair and restoration of the Complex caused thereby to the
extent such cost and expense is not covered by insurance proceeds (unless the
unavailability of insurance proceeds results from Landlord’s failure to maintain
insurance coverages required under this Lease).  Any insurance which may be
carried by Landlord or Tenant against loss or damage to the Complex or to the
Premises shall be for the sole benefit of the party carrying such insurance and
shall be under its sole control.  Tenant shall use proceeds from insurance
carried by Tenant to repair and restore Tenant’s property.    

36. Condemnation.  If all or any part of the Complex shall be taken or condemned
for public purpose to such extent as to render the Premises or any material part
thereof untenantable, or, in Tenant’s reasonable judgment, otherwise unsuitable
for the conduct of its business activities, this Lease shall, at the option of
either party, cease and terminate as of the date of such taking or
condemnation.  Either party may exercise such option to terminate by written
notice to the other party within fifteen (15) days after such taking or
condemnation.  All proceeds from any taking or condemnation of the Premises
shall belong to and be paid to Landlord; notwithstanding the foregoing, however,
Tenant shall have the right to recover from the condemning authority through a
separate award any compensation as may be awarded to Tenant on account of
(a) moving and relocation expenses, (b) depreciation to and removal of Tenant’s
physical property, and (c) the unamortized costs of any improvements to the
Premises paid for by Tenant.  Upon termination pursuant to this Paragraph 36,
Tenant shall promptly vacate the Premises.

37. Damages from Certain Causes.  Unless resulting from the gross negligence or
willful misconduct of Landlord or its employees, agents or contractors, Landlord
shall not be liable to Tenant for any delay or for any loss or damage to any
property or person occasioned by theft, fire, act of God, public enemy,
injunction, riot, strike, insurrection, war, court order, requisition, or order
of government body or authority, or for any damage or inconvenience which may
arise through repair or alteration of, or failure to repair, any part of the
Complex or Premises necessitated by such causes.  Tenant, to the fullest extent
permitted under applicable law, hereby waives any claim or cause of action which
may now exist or hereafter arise under any applicable deceptive trade practices
law or consumer protection law or any successor statute, INCLUDING WITHOUT
LIMITATION THE TEXAS DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT,
SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE (THE “DTPA”), A
LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. 



 

SUBLEASE AGREEMENTPage 24

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION, TENANT
VOLUNTARILY CONSENTS TO THE FOREGOING WAIVER.

38. Landlord’s Default; Notice and Cure; Self-Help; Offset. 

(a) In the event of any breach of this Lease by Landlord, Tenant shall provide
written notice thereof to Landlord and to Landlord’s Mortgagee under any
mortgage or deed of trust affecting the Premises (so long as Tenant has been
given a notice address for such Landlord’s Mortgagee), whereupon Landlord and
such Landlord’s Mortgagee, or either of them, their agents or employees, shall
have a period of thirty (30) days to cure such breach, and shall be entitled to
enter upon the Premises and do therein whatever may be reasonably necessary to
cure such breach; provided, that if such breach cannot reasonably be cured
within such thirty-day period, Landlord shall not be in default hereunder if
Landlord (and/or Landlord’s Mortgagee) commences curative action within such
thirty-day period and thereafter diligently and continuously pursues the
curative action to completion.  If neither Landlord nor Landlord’s Mortgagee
cures such breach in a timely manner as provided in the preceding sentence,
Tenant, in addition to any other right or remedy it may have at law or in
equity, shall have the right, but not the obligation, to perform Landlord’s
obligation(s) on behalf of and at the reasonable cost and expense of
Landlord.  If Tenant elects to perform any obligation of Landlord pursuant to
the preceding sentence, Tenant shall promptly render a bill to Landlord for the
reasonable cost of such performance, and Landlord covenants and agrees to
reimburse Tenant for all such amounts within thirty (30) days after Landlord’s
receipt thereof; provided, that if Landlord fails to reimburse Tenant for such
amounts within such thirty-day period, and such failure continues for an
additional period of ten (10) days after Landlord’s receipt of Tenant’s second
notice thereof, then Tenant shall have the right to offset the amount due but
unpaid against up to fifty percent (50%) of future monthly Base Rental payments
until the amount due is fully paid or offset, including Default Interest accrued
thereon from the date when due.  Notwithstanding the foregoing, with respect to
any failure by Landlord to timely perform its obligations relating to (i) the
construction of Landlord’s Work and/or the Restroom/Demising Improvements,
and/or (ii) the payment of the Allowance with respect to Tenant’s Work pursuant
to the draw process specified in Exhibit D, the cure rights set forth in the
first sentence of this Paragraph 38(a) shall be inapplicable, and Tenant shall
have the right, but not the obligation, to cure such failure (for example, by
causing the construction of Landlord’s Work or the Restroom/Demising
Improvements to be completed) at any time. 

(b) If Landlord fails to pay for any brokerage commissions and/or all or any
part of the Allowance, and such failure continues for thirty (30) days after
Landlord’s receipt of Tenant’s notice thereof, then Tenant shall have the right
to offset the amount due but unpaid against up to fifty percent (50%) of future
monthly Base Rental payments until the amount due is fully paid or offset,
including Default Interest accrued thereon from the date when due.

39. Limitation of Liability.  The liability of Landlord, any, agent of Landlord,
or any of their respective officers, directors, shareholders, or employees to
Tenant for or in respect of any default by Landlord under the terms of this
Lease or in respect of any other claim or cause of action shall be limited to
the interest of Landlord in the Complex, and Tenant agrees to look solely to
Landlord’s interest in the Complex for the recovery and satisfaction of any
judgment against Landlord, any agent of Landlord, or any of their respective
officers, directors, shareholders, and employees.  In addition, the liability of
either party to the other for any default under the terms of this Lease shall be
limited to such party’s actual direct, but not consequential, damages therefor,
except as otherwise expressly provided in Paragraph 16 above with respect to any
holding over by Tenant after the initial three-month period



 

SUBLEASE AGREEMENTPage 25

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

referenced therein.  TENANT HEREBY WAIVES ITS STATUTORY LIEN UNDER SECTION
91.004 OF THE TEXAS PROPERTY CODE. 

40. Notice.  Any notice, communication, request, reply or advice (hereinafter
collectively called “notice”) provided for in this Lease must be in writing, and
shall, unless otherwise expressly provided in this Lease, be given or be served
by depositing the same in the United States mail, postpaid and certified and
addressed to the party to be notified, with return receipt requested, or by
delivering the same in person to an officer of such party, or by consigning the
same to a recognized overnight delivery service operating on a nationwide basis,
addressed to the party to be notified.  Notice deposited in the mail in the
manner hereinabove described shall be effective, unless otherwise stated in this
Lease, three (3) days after it is so deposited.  Notice given in any other
manner shall be effective upon delivery.  The addresses for the delivery of any
notices hereunder shall, until changed as herein provided, be those specified
below.  A party hereto may change its address by at least fifteen (15) days
written notice to the other party delivered in compliance with this paragraph;
provided, however, that no such notice shall be effective until actually
received by the other party.

TENANT NOTICE ADDRESS:

Before Commencement Date:

Dallas Morning News, Inc.
508 Young Street
Dallas, Texas 75202
Attn: Chief Financial Officer

with copy to:

Dallas Morning News, Inc.
508 Young Street
Dallas, Texas 75202
Attn: General Counsel

On or after Commencement Date:

Dallas Morning News, Inc.
1954 Commerce Street
Dallas, Texas 75201
Attn: Chief Financial Officer

with copy to:

Dallas Morning News, Inc.
1954 Commerce Street
Dallas, Texas 75201
Attn: General Counsel

LANDLORD NOTICE ADDRESS:

1914 Commerce Leasing, LLC

1800 Valley View Lane, Suite 300





 

SUBLEASE AGREEMENTPage 26

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Farmers Branch, Texas 75234

Attn: Jeff Shirley

﻿

with copy to:

﻿

CAAMCO, LLC

1800 Valley View Lane, Suite 300

Farmers Branch, Texas 75234

Attn: Michael VanHuss

﻿

with copy to:

James J. Sullivan

Gardere Wynne Sewell LLP

2021 McKinney Avenue, Suite 1600

Dallas, Texas 75201

﻿

41. Captions.  The captions and headings appearing in this Lease are solely for
convenience and shall not be given any effect in construing this Lease.

42. Entirety and Amendments.  This Lease embodies the entire contract between
the parties hereto, relative to the subject matter hereof.  Except as otherwise
herein provided, no variations, modifications, changes, or amendments hereof
shall be binding upon any party hereto unless in writing, executed by a duly
authorized officer or agent of the particular party.  Landlord and Tenant have
fully negotiated the provisions of this Lease and, notwithstanding any rule or
principle of law or equity to the contrary, no provision of the Lease shall be
construed in favor of or against either party by virtue of the authorship or
purported authorship thereof.

43. Severability.  If any term or provision of this Lease shall be invalid or
unenforceable to any extent, the remainder of this Lease shall be not be
affected thereby, and each term and provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.

44. Binding Effect.  All covenants and obligations contained within this Lease
shall bind and inure to the benefit of Landlord, its successors and assigns, and
shall be binding upon Tenant, its permitted successors and assigns.

45. Number and Gender of Words.  All personal pronouns used in this Lease shall
include the other gender, whether used in the masculine, feminine, or neuter
gender, and the singular shall include the plural whenever and as often as may
be appropriate.

46. Recordation.  Neither party shall record this Lease. 

47. Governing Law.  This Lease and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the laws
of the State of Texas.  Venue shall be in Dallas, Dallas County, Texas. 

48. Interest Rate.  All past-due rents or other sums payable by Tenant
hereunder, and any sums advanced by Landlord for Tenant’s account pursuant to
applicable provisions hereof, shall bear interest from the date due or advanced
until paid at the maximum lawful rate in effect at the time such



 

SUBLEASE AGREEMENTPage 27

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

payment was due or sum was advanced, or if there is no ascertainable maximum
lawful rate then in effect, at a rate of eighteen percent (18%) (the “Default
Interest”). 

49. Force Majeure.  Whenever a period of time is herein prescribed for the
taking of any action by a party (except with respect to the payment of any
monetary obligation), such party shall not be liable or responsible for, and
there shall be excluded from the computation of such period of time, any delays
due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions, or any other cause whatsoever
beyond the control of such party.

50. Intentionally Omitted.  

51. Reserved Rights.  Landlord shall have the following rights, exercisable with
reasonable notice to Tenant and without effecting an eviction, constructive or
actual, or disturbance of Tenant’s use or possession or giving rise to any claim
for set off or abatement of rent (provided that such rights are exercised in a
manner as to not to interfere in any material respect with Tenant’s business
operations in the Premises, Tenant’s access to the Premises, or Tenant’s use of
any associated parking facilities):

(a) To change the Complex’s name, design or street address.

(b) To make repairs, alterations, additions, changes or improvements, whether
structural or otherwise, in and about the Building, or any part thereof, as
required under the terms of this Lease, and for such purposes to enter upon the
Premises and, during the continuance of any such work, to temporarily close
doors, entryways, public space and corridors in the Building, to interrupt or
temporarily suspend Building services and facilities and to change the
arrangement and location of entrances or passageways, doors and doorways,
corridors, elevators, stairs, toilets or other public parts of the Building, all
without abatement of rent or affecting any of Tenant’s obligations hereunder, so
long as the Premises are reasonably accessible and Landlord Services sufficient
for Tenant to reasonably conduct its business activities are provided at all
times.

(c) To have and retain a paramount title to the Premises free and clear of any
act of Tenant purporting to burden or encumber them.

(d) To grant to anyone the exclusive right to conduct any business in the
portions of the Complex other than the Building, or to render any service in or
to the Complex, provided that no such exclusive right shall operate to exclude
Tenant from the use expressly permitted herein nor to materially impair any of
Tenant’s other rights under this Lease.

(e) To approve (which approval shall not be unreasonably withheld, conditioned
or delayed) the weight, size and location of safes and other heavy equipment and
articles in and about the Premises and the Complex.  Movements of Tenant’s
property into or out of the Complex and within the Complex are entirely at the
risk and responsibility of Tenant.

(f) To take all such reasonable measures as Landlord may reasonably deem
advisable for the security of the Complex and its occupants.

(g) To construct parking garages, areas, facilities or similar structures to
service the Complex as well as other buildings in the vicinity of the Complex,
or to otherwise enter into an agreement with the owner and/or operator of a
parking garage to make parking spaces in such garage available to Tenant
(provided that Tenant enters into a parking license agreement with such
owner/operator).





 

SUBLEASE AGREEMENTPage 28

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary set forth in this Lease, in no event
shall Landlord be permitted to change the Building’s name, design or street
address, nor shall Landlord be permitted to erect any signage in, on or about
the Building or Premises.

52. Approval by Landlord’s Mortgagee.  Landlord’s execution and delivery of this
Lease shall constitute Landlord’s representation to Tenant that (i) Statler 1900
Commerce, LLC, a Texas limited liability company, is the only Landlord’s
Mortgagee as of the Effective Date, and (ii) such Landlord’s Mortgagee has
approved all of the provisions of this Lease and has consented to Landlord’s
execution and delivery thereof to Tenant (together with all documents ancillary
thereto).  Landlord understands and acknowledges that Tenant is relying on the
foregoing representation in agreeing to execute and deliver this Lease and any
documents ancillary thereto.

53. Brokers.  Upon the full execution of this Lease by the parties, Landlord
shall pay to Tenant’s Broker a commission pursuant to the terms of a separate
written agreement.  Each party (the “Representing Party”) represents and
warrants to the other that the Representing Party has had no dealing with any
broker other than Tenant’s Broker (and Peloton Commercial Real Estate, on behalf
of Landlord) in connection with the negotiation or execution of this Lease, and
the Representing Party agrees to indemnify the other party, and hold the other
party harmless, from any and all costs, expenses or liability for commissions or
other compensation claimed by any other broker or agent claiming by, through or
under the Representing Party, with respect to this Lease.

54. Time of Essence.  Time is of the essence of this Lease and each and every
provision of this Lease.

55. Tenant’s Obligations prior to Surrender.  Notwithstanding anything to the
contrary in this Lease, upon expiration of the Lease Term or earlier termination
of this Lease, Tenant shall not be required, prior to its surrender of the
Premises to Landlord, to remove from the Premises any improvements, cabling or
attached fixtures, or to restore the Premises to its original shell
condition.  Notwithstanding the foregoing, however, Tenant shall remove Tenant’s
identity signage and, to the extent installed, the Rock of Truth monument, as
well as any unusual improvements installed by Tenant and not typically found in
Class A office space, such as fountains or water walls, oversized printers,
vaults, power substations and the like (excluding any improvements existing in
the Premises at the time of Landlord’s delivery thereof).  Tenant shall be
allowed (but not required) to remove other special improvements, fixtures and
equipment installed by Tenant for use of the Premises for its business
operations, including raised flooring, uninterruptible power supply systems,
backup generators, supplemental HVAC units and any other fixtures or equipment
necessary to operate Tenant’s business. Tenant shall repair any damage caused by
the removal of any of the foregoing.

56. No Reservation.  Submission by Landlord of this instrument to Tenant for
examination or signature does not constitute a reservation of or option for
lease.  This Lease will be effective as a lease or otherwise only upon execution
and delivery by both Landlord and Tenant.

57. Consents.  In all circumstances under this Lease (including any exhibits
hereto) where the prior approval, permission or consent of one party (the
“consenting party”), whether it be Landlord or Tenant, is required before the
other party (the “requesting party”) is authorized to take any particular type
of action, such approval, permission or consent shall not be unreasonably
withheld, conditioned or delayed by the consenting party.

58. Legal Authority.  If Tenant is a corporation (including any form of
professional association), then Tenant warrants and represents that each
individual executing or attesting this Lease on



 

SUBLEASE AGREEMENTPage 29

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

behalf of such corporation is duly authorized to execute or attest and deliver
this Lease on behalf of such corporation.  If Tenant is a partnership (general
or limited) or limited liability company, then Tenant warrants and represents
that each individual executing this Lease on behalf of the partnership or
company is duly authorized to execute and deliver this Lease on behalf of the
partnership or company in accordance with the partnership agreement or
membership agreement, as the case may be, or an amendment thereto, now in
effect.  If Landlord is a corporation (including any form of professional
association), then Landlord warrants and represents that each individual
executing or attesting this Lease on behalf of such corporation is duly
authorized to execute or attest and deliver this Lease on behalf of such
corporation.  If Landlord is a partnership (general or limited) or limited
liability company, then Landlord warrants and represents that each individual
executing this Lease on behalf of the partnership or company is duly authorized
to execute and deliver this Lease on behalf of the partnership or company in
accordance with the partnership agreement or membership agreement, as the case
may be, or an amendment thereto, now in effect.

59. Hazardous Materials.

(a) During the term of this Lease, Tenant shall comply with all Environmental
Laws and Environmental Permits (each as defined in subsection (d) of this
Paragraph 59) applicable to the operation or use of the Premises, will cause all
other persons occupying or using the Premises to comply with all such
Environmental Laws and Environmental Permits, and will immediately pay or cause
to be paid all costs and expenses incurred by reason of such compliance.

(b) Tenant shall not generate, use, treat, store, handle, release or dispose of
Hazardous Materials (as defined in subsection (d) of this Paragraph 59) on the
Premises, or the Complex, or transport or permit the transportation of Hazardous
Materials to or from the Premises or the Complex except for limited quantities
used or stored at the Premises in connection with Tenant’s customary business
operations or the routine operation and maintenance of the Premises, and then
only in compliance with all applicable Environmental Laws and Environmental
Permits.

(c) Tenant agrees to defend, indemnify and hold harmless Landlord and Owner from
and against all obligations (including removal and remedial actions), losses,
claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including attorneys’
and consultants’ fees and expenses) of any kind or nature whatsoever that may at
any time be incurred by, imposed on or asserted against such Indemnitees
directly or indirectly based on, or arising or resulting from (a) the actual or
alleged presence of Hazardous Materials on the Complex in violation of
applicable Environmental Law which is caused or permitted by Tenant and (b) any
Environmental Claim resulting from Tenant’s operation or use of the Premises
(the “Hazardous Materials Indemnified Matters”).  The provisions of this
Paragraph 59 shall survive the expiration or sooner termination of this Lease.

(d) As used herein, the following terms shall have the following
meanings:  “Hazardous Materials” means (i) petroleum or petroleum products,
natural or synthetic gas, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, and radon gas; (ii) any substances defined as
or included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (iii)
any other substance exposure which is regulated by any governmental
authority.  “Environmental Law” means any federal, state or local statute, law,
rule, regulation, ordinance, code, policy or rule of common law now or



 

SUBLEASE AGREEMENTPage 30

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§
9601, et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901,
et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801, et seq.;
the Clean Water Act, 33 U.S.C. §§ 1251, et seq.; the Toxic Substances Control
Act, 15 U.S.C. §§ 2601, et seq.; the Clean Air Act, 42 U.S.C. §§ 7401, et seq.;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq.; the Atomic Energy Act,
42 U.S.C. §§ 2011, et seq.; the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. §§ 136, et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§§ 651, et seq.  “Environmental Claims” means any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance or violation, investigations, proceedings, consent
orders or consent agreements relating in any way to any Environmental Law or any
Environmental Permit, including without limitation (i) any and all Environmental
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Environmental Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the
environment.  “Environmental Permits” means all permits, approvals,
identification numbers, licenses and other authorizations required under any
applicable Environmental Law.

(e) Landlord represents and warrants that, to its current, actual knowledge and
except as otherwise provided in (i) that certain Visual Environmental Site
Assessment, conducted November 18, 2016, prepared by Benchmark Environmental
Consultants, and (ii) that certain limited asbestos survey dated November 2,
2016, prepared by EcoSystems Environmental, Inc., a copy of which was provided
to Tenant prior to the Effective Date, the Premises does not contain any
Hazardous Materials.  To the extent the report identified in the preceding
sentence identified the presence of Hazardous Materials in the Building in
violation of any applicable Environmental Law, Landlord has brought such items
into compliance.  Landlord acknowledges and agrees that if any governmental
authority having jurisdiction over the Premises requires (or would require) that
remedial action be taken with regard to any Hazardous Materials, it will be
Landlord’s responsibility to complete and/or commence and diligently prosecute
such remedial/abatement action promptly after its receipt of written notice of
the need for the same from such governmental authority (and in no event beyond
any deadline(s) established by such governmental authority).  Any such
remediation shall be at Landlord’s sole cost and expense, and such costs shall
not be included in Basic Costs, unless Tenant or its employees, agents or
contractors are responsible for the presence of such Hazardous Materials, in
which event Tenant shall be solely responsible for the payment of such costs.

(f) Notwithstanding anything seemingly to the contrary in this Lease, Landlord
acknowledges that Tenant shall have no liability or responsibility whatsoever
for any Hazardous Materials that exist on, in or under the Premises or the
Complex prior to Landlord’s delivery of possession of the Premises to Tenant or
that may be subsequently discovered on, in or under the Premises or the Complex
unless Tenant or its employees, agents or contractors are responsible for the
presence of such Hazardous Materials, and Tenant shall have no obligation to
perform any remedial action, nor indemnify any party, with respect to
same.  Upon discovery of any Hazardous Materials for which Tenant is not
responsible as provided in the preceding sentence, Landlord shall promptly
perform any required remediation of such Hazardous Materials in



 

SUBLEASE AGREEMENTPage 31

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

accordance with applicable Environmental Laws, at Landlord’s sole cost and
expense and not as a Basic Cost.

60. Exhibits, Riders and Addenda.  Exhibits A through M and any other exhibits,
riders and addenda attached hereto are incorporated herein and made a part of
this Lease for all purposes. 

61. Waiver of Jury Trial.  LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THE PREMISES
(INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS LEASE OR ANY
CLAIMS OR DEFENSES ASSERTING THAT THIS LEASE WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR LANDLORD
AND TENANT TO ENTER AND ACCEPT THIS LEASE.

62. OSHA Regulations.  Each of Landlord and Tenant acknowledges that it has
reviewed the regulations enacted by the Occupational Safety and Health
Administration (“OSHA”), as set forth in Sections 1910.1001 and 1926.1101 of
Title 29 of the Code of Federal Regulations (the “OSHA Regulations”) and agrees
that in addition to its other obligations hereunder, Tenant shall comply with
such regulations.  Each of Landlord and Tenant acknowledges that it has been
notified of the presence of asbestos-containing materials (“ACM”) and materials
designated by OSHA as presumed asbestos-containing materials (“PACM”) located in
the Premises.  According to Landlord’s current records, without further inquiry,
the materials referenced in that certain limited asbestos survey dated
November 2, 2016, prepared by EcoSystems Environmental, Inc., a copy of which
was provided to Tenant prior to the Effective Date, have been identified as
ACM.  In addition, the following materials, if located in properties constructed
prior to 1981, must, in accordance with the OSHA Regulations, be treated as
PACM:  any thermal system insulation and surfacing material that is sprayed on,
troweled on, or applied in some other manner, as well as any resilient flooring
material installed in 1980 or earlier.  Upon written request by Tenant, Landlord
shall provide Tenant with copies of any information pertaining to ACM or PACM in
Landlord’s files.

63. OFAC Representations:

(a) Tenant hereby represents and warrants to Landlord that, to Tenant’s
knowledge, neither Tenant nor any of its respective officers, partners or
members is an entity or person: (i) that is listed in the annex to Executive
Order 13224 issued on September 24, 2001; or (ii) whose name appears on the
United States Treasury Department’s Office of Foreign Assets Control (“OFAC”)
most current list of “Specifically Designated National and Blocked Persons”
(which list may be published from time to time in various mediums including, but
not limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf).

(b) Landlord hereby represents and warrants to Tenant that, to Landlord’s
knowledge, neither Landlord nor any of its respective officers, partners or
members is an entity or person: (i) that is listed in the annex to Executive
Order 13224 issued on September 24, 2001; or (ii) whose name appears on the OFAC
most current list of “Specifically Designated National and Blocked Persons”
(which list may be published from time to time in various mediums including, but
not limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf).



 

SUBLEASE AGREEMENTPage 32

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

64. Generator.  Tenant shall have the right to install a back-up generator, at
Tenant’s sole cost and expense, in the location and in accordance with the
specifications as set forth on Exhibit M hereto.  The rent payable by Tenant
under this Lease shall not include any charge related to the cost of such
generator and no additional charge shall be due (i.e., the costs associated with
such generator shall be excluded from Basic Costs). The generator and all
equipment associated therewith shall be utilized by Tenant at Tenant’s sole
expense, and Tenant shall be responsible for the payment, before delinquency, of
any utility charges related thereto.  Throughout the Lease Term Tenant shall be
responsible, at its sole cost, for the maintenance, repair and, if applicable,
replacement of the generator.  Tenant shall ensure, at its sole cost, that the
generator (including without limitation the installation, maintenance, repair
and replacement thereof) complies at all times throughout the Lease Term with
all applicable laws.  Upon the expiration or earlier termination of this Lease,
Tenant shall be responsible, at its sole cost and expense, for removing such
generator including any above ground cabling and conduit and for repairing any
damage caused by such removal back to its original condition.  Tenant shall at
all times be responsible for coordinating the operation of the generator,
including any testing thereof, in such a manner as to avoid disruption of the
quiet enjoyment of the tenants and occupants of the properties adjacent to the
Complex, including without limitation residents and hotel guests.

65. Parking.  Notwithstanding anything to the contrary in this Lease, Tenant
shall have the parking rights set forth in Exhibit E attached to this Lease and
made a part hereof.

66. Guaranty.  In consideration of Landlord’s leasing the Premises to Tenant,
Tenant shall provide Landlord with a Guaranty of Lease in the form attached
hereto as Exhibit F, executed by A. H. Belo Corporation as Guarantor.  In
consideration of Tenant’s leasing the Premises from Landlord, Landlord shall
provide Tenant with a Guaranty of Payment and Completion dated as of the date
hereof and executed by Mehrdad Moayedi, guarantying Landlord’s obligations with
respect to (i) the performance of Landlord’s Work and the Restroom/Demising
Work, and (ii) the payment of the Allowance as well as any costs incurred by
Tenant in exercising its self-help rights under Paragraph 38 in connection with
the non-performance of Landlord’s Work and the Restroom/Demising Work. 

67. No Representations by Landlord.  Except as may be otherwise expressly
provided in this Lease (including without limitation Exhibit D attached hereto),
(i) Tenant acknowledges that Landlord has not made any representations or
warranties about the following, (ii) Tenant has relied and shall rely on its own
inspections and judgment regarding each of the following, and (iii) Tenant
waives all claims, judgments, damages, penalties, fines, costs, liabilities or
losses (including, without limitation, sums paid in settlement of claims,
attorneys’ fees, consultant fees and expert fees), which might directly or
indirectly or in whole or in part be caused by, arise out of, or be related to
the foregoing against Landlord, that might arise out of any the following:
(a) income to be derived from the Premises, and (b) the suitability,
habitability, quality of construction or workmanship, merchantability, indoor
air quality, lack of latent defects, or fitness for a particular purpose of the
Premises, the Garage or the Complex. Tenant waives the implied warranty that the
Premises are suitable for a particular purpose.

68. Calculation of Charges.  Landlord and Tenant agree that each provision of
this Lease for determining charges, amounts and additional rent payments by
Tenant is commercially reasonable, and as to each such charge or amount,
constitutes a “method by which the charge is to be computed” for purposes of
Section 93.012 (Assessment of Charges) of the Texas Property Code, as such
section now exists or as it may be hereafter amended or succeeded.



 

SUBLEASE AGREEMENTPage 33

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

69. Master Lease; Recognition Agreement.

(a) Subject to the execution and delivery by Owner of the Recognition Agreement
(hereinafter defined) with respect to the Master Lease, this Lease and Tenant’s
rights pursuant to this Lease are subject and subordinate at all times to the
interest of Owner as the lessor under the Master Lease.

(b) Concurrently with the execution of this Lease by the parties, Landlord has
executed and delivered to Tenant an agreement (“Recognition Agreement”) with
respect to the Master Lease, signed by Owner and providing at a minimum that (i)
this Lease and Tenant’s rights of occupancy hereunder shall not be disturbed in
the event of any termination of the Master Lease, so long as no Event of Default
by Tenant is then in existence; and (ii) in the event of any such termination of
the Master Lease, this Lease shall be recognized as a direct lease between
Owner, as “Landlord,” and Tenant, so long as no Event of Default by Tenant is
then in existence.    Landlord understands and acknowledges that Tenant is
relying on the full execution and delivery of the Recognition Agreement
contemporaneously with the parties’ execution and delivery of this Lease, and
that Tenant would not have executed and delivered this Lease absent same.  

70. Time for Payments.  If in this Lease a payment is required to be made by one
party to the other, but a specific date for payment is not set forth or a
specific number of days within which payment is to be made is not set forth, or
the words “immediately”, “promptly” and/or “on demand”, or the equivalent, are
used to specify when such payment is due, then such payment shall be due thirty
(30) days after the party which is entitled to such payment sends written notice
to the other party demanding payment.

71. Recapture.  Notwithstanding anything to the contrary in this Lease, if
Tenant vacates or abandons the Premises for any period of time longer than six
(6) consecutive months during the Lease Term for any reason other than a
Temporary Closure (as defined below), Tenant shall not be in default hereunder,
but Landlord shall have the option (the “Recapture Option”) to terminate this
Lease upon thirty (30) days’ prior written notice to Tenant (the “Recapture
Notice”). Any such termination by Landlord shall be effective as of the date
(the “Recapture Date”) that is thirty (30) days after the date of the Recapture
Notice.  Notwithstanding the foregoing, if Tenant reoccupies the Premises within
thirty (30) days after receipt of the Recapture Notice, such termination shall
be of no force or effect and this Lease shall continue to be in effect for all
purposes (provided that if Tenant should vacate or abandon the Premises within
one-hundred eighty  (180) days after any such re-occupancy, then Landlord shall
thereafter be entitled to exercise its Recapture Option at any time the Premises
remain unoccupied and, under such circumstances, Tenant shall not be entitled to
nullify such Recapture Option by reoccupying the Premises).  For the purposes
hereof, the term “Temporary Closures” means, collectively, temporary vacations
of the Premises or cessations of business operations at the Premises due to any
force majeure event under Paragraph 49 of this Lease, casualty, condemnation,
remodeling (for no longer than sixty (60) consecutive days) or closures caused
by the acts or omissions of Landlord or its employees, agents or contractors.
For purposes of clarity, Tenant shall remain obligated to perform all of its
obligations under this Lease during any such period of vacation or closure.  If
this Lease is terminated pursuant to the provisions of this Paragraph 71,
(i) Tenant shall vacate the Premises in accordance with the requirements of this
Lease, (ii) Tenant’s obligation to pay rent shall cease on the Recapture Date,
and (iii) neither party shall have any further obligations as of the Recapture
Date other than those that accrued prior to the Recapture Date, or those that
expressly survive the expiration or earlier termination of this Lease.

72. Miscellaneous.  No portion of the Premises shall at any time be used or
occupied as sleeping or lodging quarters.  Tenant shall not do, or permit
anything to be done in or about the Building,



 

SUBLEASE AGREEMENTPage 34

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

or bring or keep anything therein that will in any way increase the rate of fire
or other insurance on the Building (provided that Tenant’s use of the Premises
for the purposes permitted in accordance with Paragraph 4 of this Lease shall in
all events be permitted).  Tenant shall not do anything contrary to or in
conflict with valid laws, rules or regulations of any municipal or governmental
authority or fire, safety or building authority or regulation.  No animals
(other than service animals assisting the disabled, and except as otherwise
expressly provided hereinafter with respect to dogs that Tenant shall be
permitted to bring into the Premises) or vehicles (other than bicycles) shall be
brought into or kept in or about the Building.  Notwithstanding the foregoing,
Landlord hereby consents to Tenant bringing dogs into the Premises, subject to
the following terms and conditions: (a) Tenant, at its sole cost and expense,
must ensure that all applicable laws, codes, regulations and local ordinances
pertaining to pet ownership are obeyed and complied with (including, without
limitation, any required permits and licenses); (b) Landlord reserves the right
to promulgate reasonable rules and regulations concerning the bringing of such
dogs into the Premises (such as the right to impose restrictions on certain dog
breeds, including Rottweilers and pitbulls, and the right to reasonably restrict
the number of dogs that may be present within the Building at any point in
time), and Tenant agrees to abide by such reasonable rules and regulations;
(c) each such dog must be owned by employees or principals of Tenant; (d) if
 urination or defecation by any such dog occurs anywhere on the Premises,
Tenant, at its sole cost and expense, shall be responsible for the immediate
removal and/or cleaning of such waste, including (if and to the extent
necessary) repair and restoring the Building; provided, that Tenant shall also
be responsible for the payment of any reasonable additional janitorial charges
related thereto; (e) Tenant is responsible for all reasonable cost, expenses,
damages and losses caused by such dogs; for the avoidance of doubt, any damage
of any kind caused by such dogs shall not be considered to be normal wear and
tear; and (f) Tenant’s commercial general liability policy required pursuant to
Paragraph 32 of this Lease shall not include any exclusions with respect to
dogs. All Christmas and other decorations must be constructed of flame retardant
materials. Live Christmas trees are not permitted in the Premises.  Space
heaters or other independent heating or cooling devices are prohibited, except
as otherwise expressly provided in this Lease or as otherwise may be approved by
Landlord.

73. Effective Date.  Landlord and Tenant agree that this Lease will be effective
as of the Effective Date. 

﻿

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS.]

 

 

SUBLEASE AGREEMENTPage 35

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the Effective Date.

﻿

﻿

11/1/2016

 

 

 

﻿

LANDLORD:

 

 

1914 COMMERCE LEASING LLC,

﻿

 

 

a Texas limited liability company

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

By:

 

1914 Commerce GM, Inc.,

﻿

 

 

a Texas corporation

﻿

Its:

 

Managing Member

﻿

 

 

 

﻿

 

 

 

 

By:

/s/

Mehrdad Moayedi

 

Name:

 

Mehrdad Moayedi

 

Title:

 

Manager

 

 

 

 

﻿

﻿

﻿

11/1/2016

 

 

 

﻿

TENANT:

 

 

The Dallas Morning News, Inc.,

﻿

 

 

a Delaware corporation

﻿

 

 

 

 

By:

/s/

Katy Murray

 

Name:

 

Katy Murray

 

Title:

 

Treasurer/Assistant Secretary

﻿

﻿

﻿

﻿

﻿

 

 

SUBLEASE AGREEMENT (TX)Signature Page

OLD DALLAS LIBRARY BUILDING



--------------------------------------------------------------------------------

 

 

EXHIBIT H

﻿

BASE RENTAL

﻿

﻿

Base Rental shall be the following amounts for the Original Term:

﻿

﻿

 

 

Lease Year

Annual Base Rental Rate Per Rentable Square Foot

(plus electric)

Monthly Base Rental

(plus electric)

1

$0.00*

$0.00*

2

$21.00

$161,414.75

3

$21.50

$165,257.95

4

$22.00

$169,101.16

5

$22.50

$172,944.37

6

$23.00

$176,787.58

7

$23.50

$180,630.79

8

$24.00

$184,474.00

9

$24.50

$188,317.20

10

$25.00

$192,160.41

11

$25.50

$196,003.62

12

$26.00

$199,846.83

13

$26.50

$203,690.04

14

$27.00

$207,533.25

15

$27.50

$211,376.45

16

$28.00

$215,219.66

﻿

* Tenant’s obligation to pay Base Rental shall be conditionally abated during
the first twelve (12) months of the Original Term; provided, however, such
abatement shall be conditioned upon Tenant’s full and timely performance of all
of its monetary payment obligations under this Lease during the first twelve
(12) months of the Original Term.  If at any time during the first twelve (12)
months of the Original Term a monetary Event of Default by Tenant occurs, then
such abatement shall immediately become void, and Tenant shall promptly pay to
Landlord, in addition to all other amounts due to Landlord under this Lease, the
full amount of all Base Rental payments herein abated, using an annual Base
Rental rate of $21.00 per rentable square foot of space contained in the
Premises (on a prorated basis, if applicable).

﻿



 

 

EXHIBIT H to

SUBLEASE AGREEMENT (TX)H-1

OLD DALLAS LIBRARY BUILDING

 



--------------------------------------------------------------------------------